Exhibit 10.77
 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. THE SYMBOL “[***]” HAS BEEN INSERTED IN PLACE OF THE PORTIONS SO
OMITTED.


 
 
EXECUTION COPY
 


 
CREDIT AGREEMENT
 
Dated as of July 30, 2009
 
by and among
 
PINNACLE AIRLINES, INC.
 
AND
 
COLGAN AIR, INC.,
 
as Borrowers,
 
THE LOAN PARTIES HERETO,
 
C.I.T. LEASING CORPORATION,
 
as Administrative Agent and Collateral Agent,
 
 
CIT BANK, as a Lender,
 
AND
 
THE OTHER LENDERS SIGNATORY HERETO
 
FROM TIME TO TIME,
 
as Lenders
 

 
 

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS
 
Page
 

ARTICLE I
DEFINITIONS 
 

 
 
SECTION 1.1.
Defined Terms 
 

 
SECTION 1.2.
Classification of Term Loan 
 

 
SECTION 1.3.
Terms Generally 
 

 
SECTION 1.4.
Accounting Terms; GAAP 
 

 
 
ARTICLE II
THE CREDIT 
 

 
 
SECTION 2.1.
Term Loan Commitment; Borrowing Base 
 

 
SECTION 2.2.
Loans and Borrowings 
 

 
SECTION 2.3.
Reserved 
 

 
SECTION 2.4.
Reserved 
 

 
SECTION 2.5.
Reserved 
 

 
SECTION 2.6.
Interest Elections 
 

 
SECTION 2.7.
Reserved 
 

 
SECTION 2.8.
Repayment of Loans; Evidence of Debt 
 

 
SECTION 2.9.
Prepayment of Loans 
 

 
SECTION 2.10.
Fees 
 

 
SECTION 2.11.
Interest 
 

 
SECTION 2.12.
Alternate Rate of Interest 
 

 
SECTION 2.13.
Increased Costs 
 

 
SECTION 2.14.
Break Funding Payments 
 

 
SECTION 2.15.
Taxes 
 

 
SECTION 2.16.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs27

 
SECTION 2.17.
Mitigation Obligations 
 

 
SECTION 2.18.
Replacement of Lenders 
 

 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES 
 

 
 
SECTION 3.1.
Existence and Power 
 

 
SECTION 3.2.
Corporate and Governmental Authorization; No Contravention30

 
SECTION 3.3.
Binding Effect 
 

 
SECTION 3.4.
Financial Information 
 

 
SECTION 3.5.
Litigation 
 

 
SECTION 3.6.
Compliance with ERISA 
 

 
SECTION 3.7.
Taxes 
 

 
SECTION 3.8.
Environmental Compliance 
 

 
SECTION 3.9.
Properties 
 

 
SECTION 3.10.
Compliance with Laws and Agreements; Compliance with Anti-Terrorism Laws 
 

 
SECTION 3.11.
Investment Company Status 
 

 
SECTION 3.12.
Full Disclosure 
 

 
SECTION 3.13.
Security Interest 
 

 
SECTION 3.14.
Solvency 
 

 
SECTION 3.15.
Employee Matters 
 

 
SECTION 3.16.
Use of Proceeds 
 

 
SECTION 3.17.
Indebtedness and Default 
 

 
SECTION 3.18.
Subsidiaries 
 

 
SECTION 3.19.
Contracts 
 

 
SECTION 3.20.
Reserved. 
 

 
SECTION 3.21.
FAA Investigations and Audits 
 

 
SECTION 3.22.
Anti-Terrorism Laws 
 

 
SECTION 3.23.
Insurance 
 

 
SECTION 3.24.
Brokers; Fees 
 

 
 
ARTICLE IV
CONDITIONS 
 

 
 
SECTION 4.1.
Effective Date 
 

 
 
ARTICLE V
AFFIRMATIVE COVENANTS 
 

 
 
SECTION 5.1.
Information 
 

 
SECTION 5.2.
Maintenance of Property 
 

 
SECTION 5.3.
Compliance with Laws 
 

 
SECTION 5.4.
Reserved 
 

 
SECTION 5.5.
Use of Proceeds 
 

 
SECTION 5.6.
Environmental Matters 
 

 
SECTION 5.7.
Taxes 
 

 
SECTION 5.8.
Security Interests; Further Assurances 
 

 
SECTION 5.9.
Existence; Conduct of Business 
 

 
SECTION 5.10.
Litigation and Other Notices 
 

 
SECTION 5.11.
Reserved 
 

 
SECTION 5.12.
Contracts 
 

 
SECTION 5.13.
ERISA 
 

 
SECTION 5.14.
Lenders’ Meeting 
 

 
SECTION 5.15.
Collateral Matters 
 

 
SECTION 5.16.
Anti-Terrorism Laws Compliance 
 

 
SECTION 5.17.
Engine Warranties Acknowledgment 
 

 
SECTION 5.18.
Spare Parts Tracking System License Agreement 
 

 
 
ARTICLE VI
NEGATIVE COVENANTS 
 

 
 
SECTION 6.1.
Reserved 
 

 
SECTION 6.2.
Liens 
 

 
SECTION 6.3.
Fundamental Changes 
 

 
SECTION 6.4.
Acquisitions 
 

 
SECTION 6.5.
Prepayment or Modification of Indebtedness; Modification of Operating Documents;
Change of Business Location; Change of Name 
 

 
SECTION 6.6.
Reserved. 
 

 
SECTION 6.7.
Reserved 
 

 
SECTION 6.8.
Restrictive Agreements 
 

 
SECTION 6.9.
Compliance with Anti-Terrorism Laws 
 

 
SECTION 6.10.
Reserved 
 

 
SECTION 6.11.
Minimum Liquidity 
 

 
SECTION 6.12.
Reg U Requirements 
 

 
SECTION 6.13.
Permitted Sales or Dispositions 
 

 
 
ARTICLE VII
EVENTS OF DEFAULT AND APPLICATION OF PROCEEDS 
 

 
 
SECTION 7.1.
Events of Default 
 

 
SECTION 7.2.
Application of Proceeds 
 

 
SECTION 7.3.
Collateral Accounts 
 

 
 
ARTICLE VIII
THE ADMINISTRATIVE AGENT 
 

 
ARTICLE IX
RESERVED 
 

 
ARTICLE X
MISCELLANEOUS 
 

 
 
SECTION 10.1.
Notices 
 

 
SECTION 10.2.
Waivers; Amendments 
 

 
SECTION 10.3.
Expenses; Indemnity; Damage Waiver 
 

 
SECTION 10.4.
Successors and Assigns 
 

 
SECTION 10.5.
Survival 
 

 
SECTION 10.6.
Counterparts; Integration; Effectiveness 
 

 
SECTION 10.7.
Severability 
 

 
SECTION 10.8.
Right of Setoff 
 

 
SECTION 10.9.
GOVERNING LAW; Jurisdiction; Consent to Service of Process 
 

 
SECTION 10.10.WAIVER OF JURY TRIAL65

 
SECTION 10.11.Headings65

 
SECTION 10.12.Confidentiality65

 
SECTION 10.13.Interest Rate Limitation66

 
SECTION 10.14.Publication66

 
SECTION 10.15.Currency67

 
 
ARTICLE XI
BORROWER REPRESENTATIVE 
 

 
 
SECTION 11.1.
Appointment; Nature of Relationship 
 

 
SECTION 11.2.
Powers 
 

 
SECTION 11.3.
Employment of Agents 
 

 
SECTION 11.4.
Notices 
 

 
SECTION 11.5.
Successor Borrower Representative 
 

 
SECTION 11.6.
Execution of Financing Documents; Certificates 
 

 
 
ARTICLE XII
JOINT AND SEVERAL OBLIGATIONS; CROSS-GUARANTIES68

 
 
SECTION 12.1.
Joint and Several Obligations 
 

 
SECTION 12.2.
Cross-Guaranty Provisions 
 




 
 

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS
(cont’d)
 



EXHIBITS AND SCHEDULES
 
Exhibits
 
Exhibit A
Form of Assignment and Assumption
Exhibit B
Form of Term Loan Note
Exhibit C
Form of Compliance Certificate
Exhibit D
Borrowing Base Certificate
Exhibit E
Closing Document List/Schedule of Responsibilities



Schedules
 
Schedule 1
Storage Locations
Schedule 2.1
List of Lenders and Commitments
Schedule 3.5
Disclosed Matters (Litigation)
Schedule 3.6
Compliance with ERISA
Schedule 3.8
Disclosed Matters (Environmental)
Schedule 3.17
Indebtedness and Default
Schedule 3.18
Equity Interest Rights
Schedule 3.23
Insurance
Schedule 6.8
Existing Restrictive Agreements




 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
CREDIT AGREEMENT (this “Agreement”) dated as of July 30, 2009 among PINNACLE
AIRLINES, INC., a Georgia corporation (“Pinnacle”), COLGAN AIR, INC., a
Virginia corporation (“Colgan”, and together with Pinnacle, each a “Borrower”
and collectively, the “Borrowers”), the LOAN PARTIES party hereto, the LENDERS
party hereto, and C.I.T. LEASING CORPORATION, as Administrative Agent and
Collateral Agent.
 
The Borrowers have applied to the Lenders for a Term Loan (such terms and all
other capitalized terms used in this paragraph having the respective meanings
ascribed to such terms hereinafter) in an original principal amount of
$25,000,000.  The Lenders are severally, and not jointly, willing to extend such
Loans to the Borrowers subject to the terms and conditions hereinafter set
forth.  Accordingly, the Borrowers, the Lenders and the Administrative Agent
hereby agree as follows:
 
 

 ARTICLE I

 

 DEFINITIONS

 
 
 
SECTION 1.1.   Defined Terms.
 
As used in this Agreement, the following terms have the meanings specified
below:
 
“ABR Borrowing” refers to the Term Loan when it is bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Adjusted LIBOR Rate” means, with respect to a Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBOR Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means C.I.T. Leasing Corporation, in its capacity as
administrative and collateral agent for the Lenders hereunder or any successors
appointed pursuant to Article VIII.
 
“Administrative Questionnaire” means an Information Certificate or
Administrative Questionnaire in a form supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person
specified.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall be deemed to be an Affiliate of any Borrower, or any Affiliate
thereof.
 
“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus [***], and (c) the Three Month LIBOR Rate in
effect on such day plus [***].  Any change in the Alternate Base Rate due to a
change in the Prime Rate shall be effective from and including the effective
date of such change in the Prime Rate.
 
“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.
 
“Applicable Rate” means (i) with respect to Eurodollar Borrowings, [***], and
(ii) with respect to ABR Borrowings, [***].
 
“Appraisal” means (i) the appraisal furnished by SH&E delivered as required by
Section 4.1(i) or (ii) the most recently delivered SH&E appraisal delivered as
provided by Section 5.1(h), as appropriate, in form and substance mutually
satisfactory to the Administrative Agent and the Borrower Representative and
prepared on a basis consistent with the SH&E appraisal dated May 28, 2009.
 
“Approved Fund” has the meaning assigned to such term in Section 10.4(b).
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Blocked Person” means any Person:  (i) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224; (ii) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224; (iii) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; (iv) a person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224; or (v) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Bombardier Aircraft” means the following aircraft manufactured by Bombardier:
CRJ 200, CRJ 900 and Dash 8-Q400.
 
“Borrower Representative” shall have the meaning assigned to such term in
Section 11.1.
 
“Borrowing Base” shall mean an amount equal to the total of:
 
(i)(A) [***] of the OLV determined for an 18-month period of Eligible Bombardier
Rotable Parts; plus (B) [***] of the OLV determined for an 18-month period of
Eligible Saab340 Rotable parts; plus
 
(ii)(A) [***] of the OLV determined for an 18-month period of Eligible
Bombardier Consumable/Expendable Parts; plus (B) [***] of the OLV determined for
an 18-month period of Eligible Saab340 Consumable/Expendable Parts; plus
 
(iii)(A) [***] of the CMV of Eligible Bombardier Spare Engines; plus (B) [***]
of the CMV of Eligible Saab340 Spare Engines; minus
 
(iv) such reserves and allowances specifically relating to the Collateral
Administrative Agent establishes from time to time in the exercise of its
reasonable business judgment after 5 Business Days prior written notice from
Administrative Agent to the Borrower Representative.  The Borrowing Base will be
computed on a monthly basis as of the last day of the calendar month and the
Borrowers’ calculation of the Borrowing Base shall be provided to Administrative
Agent within [***] calendar days of each calendar month end for Administrative
Agent’s review and approval.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar
Borrowing, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in dollar deposits in the London interbank market.
 
“Cape Town Convention” shall mean the official English language texts of the
Convention on International Interests in Mobile Equipment and the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment (the “Protocol”) which were signed in Cape Town,
South Africa on November 16, 2001.
 
“Capital Expenditures” shall mean all expenditures for the acquisition or
leasing (pursuant to a capital lease) of assets or additions to equipment
(including replacements, capitalized repairs and improvements) which should be
capitalized under GAAP.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
 
“Change in Control” means Holdings shall cease to own at least fifty-one percent
(51%) of all Equity Interests with voting rights of each Borrower, free and
clear of all Liens, other encumbrances, or voting agreements, restrictions or
trusts of any kind.
 
“Change in Law” means (a) the adoption or effectiveness of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after or in effect after the date of this Agreement or (c) compliance
by any Lender (or, for purposes of Section 2.13(b), by any lending office of
such Lender or by such Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made, issued or becoming effective after the date of this
Agreement.
 
“CMV” means (a) for any month in which an Appraisal has been provided pursuant
to Section 5.1(h), the current market value of such asset as set forth in the
Appraisal and (b) for any month in between such Appraisals, the “Current Market
Value” from the most recent Appraisal adjusted on the same ratio as changes in
Monthly Collateral NBV occurring since the date of the most recent Appraisal.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Colgan Air Flight 3407 Incident” means the fatal crash of Colgan Air Flight
3407, marketed as Continental Connections, on February 12, 2009 resulting in 50
fatalities.
 
“Collateral” means all assets and properties of a Loan Party or any other
Person, whether real, person or mixed, and all interest in any of the foregoing,
on which a Lien is granted or purported to be granted pursuant to the Security
Agreement.
 
“Collateral Shortfall Default” shall have the meaning set forth in
Section 2.1(b).
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Convertible Notes” means Holding’s 3.25% Senior Convertible Notes due 2025.
 
“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedules 3.5 and 3.8.
 
“Dollars”, “dollars” or “$” refers to lawful money of the United States of
America.
 
“EDC Financing” shall mean any loan financing involving Export Development
Canada, as lender, and the relevant Borrower, as borrower in respect of any
Bombardier Inc. aircraft or Pratt & Whitney Canada engine, as the case may be.
 
“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 10.2).
 
“Eligible Aircraft” shall mean such aircraft (i) owned by a Borrower and not
subject to a mortgage, or (ii) owned by a Borrower and subject to a mortgage, or
leased by a Borrower, and such Borrower (a) has provided Administrative Agent
with assurance that the engine constituting an Eligible Bombardier Spare Engine
or an Eligible Saab340 Spare Engine on such aircraft is not and shall not become
subject to any Lien or claim by any secured party of a higher priority than
Administrative Agent, on behalf of the Lenders, in form and substance
satisfactory to Administrative Agent, and (b) has provided Administrative Agent
with a written agreement from the lessor or secured party within [***] Business
Days following the installation of such engine constituting an Eligible
Bombardier Spare Engine or an Eligible Saab340 Spare Engine whereby such party
agrees to recognize Administrative Agent’s security interest in such engine on
such aircraft and to not assert any Lien or other claim in respect of such
engine, all in form and substance satisfactory to Administrative Agent;
provided, however, if the foregoing qualifications are not satisfied in the
Administrative Agent’s reasonable business judgment, such spare engine shall not
constitute an Eligible Bombardier Spare Engine or an Eligible Saab340 Spare
Engine for purposes of the Borrowing Base.
 
“Eligible Bombardier Consumable/Expendable Parts” shall mean the
consumable/expendable parts for Bombardier Aircraft which Borrowers have a 100%
ownership interest in, which are held in the ordinary course of business for
operation of such Borrower’s business which are not obsolete or unmerchantable;
provided, however, that Eligible Bombardier Consumable/Expendable Parts shall in
no event include a consumable/expendable part which (i) is on consignment or is
covered by a negotiable instrument of title, or is not owned by the Borrowers
free and clear of all rights, claims and Liens, other than Permitted Liens, or
is not in conformity with the representations and warranties and covenants made
by the Borrowers under the Financing Documents with respect thereto or is not
located at a Storage Location, or with respect to which the Administrative Agent
does not possess a valid, perfected first priority security interest, or (ii) is
in transit other than Transit Parts.  Standards of eligibility may be fixed and
revised from time to time solely by the Administrative Agent in the
Administrative Agent’s reasonable business judgment, exercised in good faith,
upon at least five (5) Business Days prior written notice delivered to the
Borrowers, in the case of any change in any existing standards of eligibility or
the imposition of any new standards of eligibility.
 
“Eligible Bombardier Rotable Parts” shall mean the rotable and repairable parts
for Bombardier Aircraft which Borrowers have a 100% ownership interest, held in
the ordinary course of business for operation of such Borrower’s business which
are not obsolete or unmerchantable; provided, however, that Eligible Bombardier
Rotable Parts shall in no event include a rotable or repairable part which (i)
is on consignment or is covered by a negotiable instrument of title, or is not
owned by the Borrowers free and clear of all rights, claims and Liens, other
than Permitted Liens, or is not in conformity with the representations and
warranties and covenants made by the Borrowers under the Financing Documents
with respect thereto or is not located at a Storage Location, or with respect to
which the Administrative Agent does not possess a valid, perfected first
priority security interest, or (ii) is in transit other than Transit
Parts.  Standards of eligibility may be fixed and revised from time to time
solely by the Administrative Agent in the Administrative Agent’s reasonable
business judgment, exercised in good faith, upon at least five (5) Business Days
prior written notice delivered to the Borrowers, in the case of any change in
any existing standards of eligibility or the imposition of any new standards of
eligibility.    
 
“Eligible Bombardier Spare Engines” shall mean the spare engines for Bombardier
Aircraft which Borrowers have a 100% ownership interest; provided, however, that
Eligible Bombardier Spare Engines shall in no event include engines which (i)
are not owned by the Borrowers free and clear of all rights, claims or Liens,
other than Permitted Liens, are not in conformity with the representations and
warranties and covenants made by the Borrowers under the Financing Documents
with respect thereto, or with respect to which the Administrative Agent does not
possess a valid, perfected first priority security interest, and (ii) are not at
a Storage Location or installed on an Eligible Aircraft. Standards of
eligibility may be fixed and revised from time to time solely by the
Administrative Agent in the Administrative Agent’s reasonable business judgment,
exercised in good faith, upon at least five (5) Business Days prior written
notice delivered to the Borrowers, in the case of any change in any existing
standards of eligibility or the imposition of any new standards of eligibility.
 
“Eligible Saab340 Consumable/Expendable Parts” shall mean the
consumable/expendable parts for Saab340 aircraft which Borrowers have a 100%
ownership interest in, which are held in the ordinary course of business for the
operation of such Borrower’s business, which are not obsolete or unmerchantable;
provided, however, that Eligible Saab340 Consumable/Expendable Parts shall in no
event include a consumable/expendable part which (i) is on consignment or is
covered by a negotiable instrument of title, or is not owned by the Borrowers
free and clear of all rights, claims and Liens, other than Permitted Liens, or
is not in conformity with the representations and warranties and covenants made
by the Borrowers under the Financing Documents with respect thereto or is not
located at a Storage Location, or with respect to which the Administrative Agent
does not possess a valid, perfected first priority security interest, or (ii) is
in transit other than Transit Parts.  Standards of eligibility may be fixed and
revised from time to time solely by the Administrative Agent in the
Administrative Agent’s reasonable business judgment, exercised in good faith,
upon at least five (5) Business Days prior written notice delivered to the
Borrowers, in the case of any change in any existing standards of eligibility or
the imposition of any new standards of eligibility.
 
“Eligible Saab340 Rotable Parts” shall mean the rotable and repairable parts for
Saab 340 Aircraft which Borrowers have a 100% ownership interest, held in the
ordinary course of business for operation of such Borrower’s business which are
not obsolete or unmerchantable; provided, however, that Eligible Saab340 Rotable
Parts shall in no event include a rotable or repairable part which (i) is on
consignment or is covered by a negotiable instrument of title, or is not owned
by the Borrowers free and clear of all rights, claims and Liens, other than
Permitted Liens, or is not in conformity with the representations and warranties
and covenants made by the Borrowers under the Financing Documents with respect
thereto or is not located at a Storage Location, or with respect to which the
Administrative Agent does not possess a valid, perfected first priority security
interest, or (ii) is in transit other than Transit Parts.  Standards of
eligibility may be fixed and revised from time to time solely by the
Administrative Agent in the Administrative Agent’s reasonable business judgment,
exercised in good faith, upon at least five (5) Business Days prior written
notice delivered to the Borrowers, in the case of any change in any existing
standards of eligibility or the imposition of any new standards of
eligibility.    
 
“Eligible Saab340 Spare Engines” shall mean the spare engines for Saab340
aircraft which Borrowers have a 100% ownership interest; provided, however, that
Eligible Saab340 Spare Engines shall in no event include engines which (i) are
not owned by the Borrowers free and clear of all rights, claims or Liens, other
than Permitted Liens, are not in conformity with the representations and
warranties and covenants made by the Borrowers under the Financing Documents
with respect thereto, or with respect to which the Administrative Agent does not
possess a valid, perfected first priority security interest, and (ii) are not at
a Storage Location or installed on an Eligible Aircraft.  Standards of
eligibility may be fixed and revised from time to time solely by the
Administrative Agent in the Administrative Agent’s reasonable business judgment,
exercised in good faith, upon at least five (5) Business Days prior written
notice delivered to the Borrowers, in the case of any change in any existing
standards of eligibility or the imposition of any new standards of eligibility.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or to
health and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Loan Party or any of its Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Loan Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Loan Party or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Loan Party or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
 
“Eurodollar Borrowing” refers to the Term Loan when it is bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate.
 
“Event of Default” has the meaning assigned to such term in Section 7.1.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrowers hereunder, (a) income or franchise taxes imposed on (or
measured by) the net income or net worth of any recipient by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located and (c) in the case
of a Foreign Lender, any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.15(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 2.15(a).
 
“FAA” means the Federal Aviation Administration of the United States of America
(or any successor agency thereto).
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fee Letter” means the letter agreement of even date herewith executed among
Borrowers, Administrative Agent and CIT Bank regarding the payment of certain
fees.
 
“Financial Officer” means, with respect to any Loan Party, the president, chief
financial officer, principal accounting officer, treasurer or controller of such
Loan Party.
 
“Financing Documents” means this Agreement (including the Schedules and Exhibits
hereto), the Notes evidencing Loans, the Security Agreement, and any other
document, instrument or agreement hereafter created to which any Loan Party is a
party that evidences any of the Obligations, provides for collateral security
for any of the Obligations of such Loan Party under any of the foregoing or is
otherwise delivered to Administrative Agent or any Lender in connection with
this Agreement or any of the transactions contemplated hereby.
 
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, each State thereof and the
District of Columbia.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to such governments,
including, without limitation, the FAA.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not in each case under this
clause (d) include endorsements for collection or deposit in the ordinary course
of business.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Holdings” means Pinnacle Airlines Corp., a Delaware corporation and owner of
each of the Borrowers.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person and obligations in respect of
synthetic leases, (i) all obligations, contingent or otherwise, of such Person
as an account party in respect of letters of credit and letters of guaranty,
(j) “earnouts” and similar payment obligations of such Person and (k) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning assigned to such term in Section 10.3(b) hereof.
 
“Interest Election Request” means a request by the Borrower Representative to
convert or continue an ABR Borrowing or Eurodollar Borrowing in accordance with
Section 2.6.
 
“Interest Expense” means, with respect to Borrowers for any period, the interest
expense of Borrowers during such period determined on a consolidated basis in
accordance with GAAP, and shall in any event include, without limitation,
(i) the amortization of debt discounts, (ii) the amortization of all fees
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any Capitalized Lease Obligation
allocable to interest expense.
 
“Interest Payment Date” means (a) with respect to any ABR Borrowing, the last
day of each calendar month commencing August 31, 2009 and (b) with respect to
any Eurodollar Borrowing, the last day of the Interest Period applicable to the
borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
 
“Interest Period” means, with respect to a Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Eurodollar Borrowing
initially shall be the date on which such Eurodollar Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Eurodollar Borrowing.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute.
 
“Laws” means any and all federal, state, local and foreign statutes, laws,
judicial decisions, regulations, guidances, guidelines, ordinances, rules,
judgments, orders, decrees, codes, plans, injunctions, permits, concessions,
grants, franchises, governmental agreements and governmental restrictions,
whether now or hereafter in effect.
 
“Lenders” means CIT Bank and any other Persons listed on Schedule 2.1 and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption or otherwise pursuant hereto, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.
 
“LIBOR Rate” means, with respect to a Eurodollar Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greater of: (a) [***]; and (b) the rate determined by
the Administrative Agent to be the offered rate that appears on the Bloomberg
BBAM Screen (or any successor thereto) that displays an average British Bankers
Association Interest Settlement Rate for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such interest
period, determined as of approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period.  In the event that such
rate is not available at such time for any reason, then the “LIBOR Rate” with
respect to the Eurodollar Borrowing for such Interest Period shall be determined
by the Administrative Agent by reference to such other comparable publicly
available service for displaying the offered rate for dollar deposits in the
London interbank market as may be selected by the Administrative Agent and, in
the absence of availability, such other method as may be selected by the
Administrative Agent in the exercise of its reasonable business judgment.
 
“Lien” means, with respect to any asset or property, or any interest therein,
(a) any mortgage, deed of trust, lien, pledge, hypothecation, encumbrance,
charge or security interest in, on or of such asset, property or interest,
whether consensual or non-consensual, (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset or property and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.  For the avoidance of doubt, the interest of the
lessor, lessee or any other Person under an operating lease shall not constitute
a Lien, subject to receipt by Administrative Agent of a Lease Acknowledgement
signed by such lessor, lessee or other Person under any operating lease with
respect to any Collateral.
 
“Liquidity” means the total of (a) cash, cash equivalents and the total amount
of unrestricted availability of credit facilities of the Borrowers and Holdings
as of the testing date  minus (b) the outstanding principal amount of all
Indebtedness of the Borrowers and Holdings with a maturity date or call date on
or prior to the date which is thirty-one (31) days after such testing date
(excluding regularly scheduled amortization under any EDC Financing or any other
financings owed or due by either Borrower or Holdings).
 
“Loan Parties” means Holdings, the Borrowers and any other Person (excluding
Administrative Agent and the Lenders) who is party to this Agreement.
 
“Loans” means the Term Loan made by the Lenders to the Borrowers pursuant to
this Agreement which bears interest as either an ABR Borrowing or a Eurodollar
Borrowing.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, industry, prospects or condition, financial or otherwise, of
the Loan Parties and their Subsidiaries, taken as a whole, (b) the ability of
any Loan Party to perform any of its obligations under this Agreement and the
other Financing Documents, taken as a whole, (c) the rights of or benefits
available to the Lenders or the Administrative Agent under this Agreement and
the other Financing Documents, taken as a whole, or (d) the Administrative
Agent’s Lien on any material portion of the Collateral or the priority of such
Lien.  Notwithstanding the foregoing, it is understood and agreed that any
liability associated with Colgan Air Flight 3407 Incident shall not be deemed to
be a Material Adverse Effect so long as such liability is covered by the Loan
Parties’ insurance in a manner satisfactory to Administrative Agent.
 
“Material Contract” means any capacity purchase agreement with a Borrower and
any of Northwest Airlines Inc., Delta Air Lines, Inc. or Continental Airlines
Inc., or any of such entities’ affiliates, subsidiaries, successors or assigns,
and any similar contracts with a Borrower.
 
“Material Indebtedness” means Indebtedness (other than the Loan), or obligations
in respect of one or more Swap Agreements, of any one or more of the Loan
Parties in an aggregate principal amount outstanding or committed as of the date
of such determination (including undrawn committed or available amounts) equal
to or exceeding [***].  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Loan Party in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that any Loan Party would be required to pay if such
Swap Agreement were terminated at such time.
 
“Minimum Liquidity” shall have the meaning assigned to such term in
Section 6.11.
 
“Monthly Collateral NBV” means the net book value reflected on the Borrowers’
financial statements of the assets comprising the Collateral that is part of the
Borrowing Base, as determined in accordance with GAAP consistently applied and
as adjusted from time to time on the books and records of either Borrower in
accordance with GAAP.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Proceeds” means with respect to the sale or other disposition of any
Collateral, the excess, if any, of (i) the aggregate amount received in cash
(including any cash received by way of deferred payment pursuant to a note
receivable, other non-cash consideration or otherwise, but only as and when such
cash is so received) in connection with such sale or other disposition, over
(ii) the sum of (A) the amount of any Indebtedness payable to a Person that is
not an Affiliate of a Loan Party which is secured by any such asset or which is
required to be, and is, repaid in connection with the sale or other disposition
thereof (other than Indebtedness hereunder), (B) the reasonable out-of-pocket
expenses and fees incurred with respect to legal, investment banking, brokerage,
advisor and accounting and other professional fees, sales commissions and
disbursements and all other reasonable fees, expenses and charges, in each case
actually incurred in connection with such sale or disposition and payable to a
Person that is not an Affiliate of a Loan Party, (C) all income and transfer
taxes payable in connection with such sale or other disposition, whether
actually paid or estimated to be payable in cash in connection with such
disposition or the payment of dividends or the making of other distributions of
the proceeds thereof and (D) reserves, required to be established in accordance
with GAAP or the definitive agreements relating to such disposition, with
respect to such disposition, including, without limitation, pension and other
post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under any indemnification obligations.
 
“Note” means any of the promissory notes executed pursuant to this Agreement, as
amended, restated, modified, supplemented, renewed or extended from time to
time.
 
“Obligations” means all obligations of the Borrowers to pay principal and
interest on the Loans and all other payment obligations of the Borrowers or any
other Loan Party to the Administrative Agent or any Lender arising under this
Agreement or the other Financing Documents, in each case whether now existing or
hereafter arising, due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired, and including, without
limitation, all protective advances made by Administrative Agent with respect to
the Collateral under or pursuant to the terms of any Financing Document, and all
such obligations arising after the commencement of any case with respect to any
Loan Party under the United States Bankruptcy Code or any similar statute or
liquidation or insolvency proceedings with regard to any Borrower (including the
payment of interest and other amounts which would accrue and become due but for
the commencement of such case, whether or not such amounts are allowed or
allowable in whole or in part in such case) and protective advances made by
Administrative Agent with respect to the Collateral under or pursuant to the
terms of any Financing Document.
 
“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.
 
“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 6 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable executive orders.
 
“OLV” means (a) for any month in which an Appraisal has been provided by the
Borrowers pursuant to Section 5.1(h), the “Orderly Liquidation Value” as defined
and set forth in such Appraisal, and (b) for any month in between such
Appraisals, the “Orderly Liquidation Value” from the most recent Appraisal, as
adjusted by Administrative Agent based on the same ratio as changes in Monthly
Collateral NBV occurring since the date of the most recent Appraisal.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Participant” has the meaning assigned to such term in Section 10.4(d)(i)
hereof.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Encumbrances” means, solely to the extent the following apply to the
Collateral and the Administrative Agent has established a related reserve, if
any, under the Borrowing Base in its reasonable business judgment:
 
(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.7;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than ninety (90) days or are
being contested in good faith and, landlord’s Liens arising by operation of law
which are subordinated to the Liens in favor of the Administrative Agent
pursuant to an agreement executed by the applicable landlord, in form and
substance reasonably satisfactory to the Administrative Agent; or
 
(c) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Section 7.1.
 
“Permitted Liens” means any Liens permitted by Section 6.2.
 
“Permits” has the meaning assigned to such term in Section 3.8(i) hereof.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its “prime rate” in effect from time to
time.  In the event that such rate is not available at such time for any reason,
“Prime Rate” shall mean a rate of interest per annum publicly announced from
time to time by any banking institution selected by the Administrative Agent as
its prime rate.  It is understood that the Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer.
 
“Proceeds” shall mean any and all proceeds, as such term is defined in the UCC,
products, rents, lease payments and profits of or from any and all of the
Collateral and, to the extent not otherwise included in Collateral, all payments
under any insurance (whether or not the Administrative Agent is the loss payee
thereunder), indemnity, warranty or guaranty with respect to any of the
Collateral, all payments in connection with any requisition, condemnation,
seizure or forfeiture with respect to any of the Collateral, and all other
amounts from time to time paid or payable under or with respect to any of the
Collateral.
 
“Register” has the meaning set forth in Section 10.4.
 
“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means those Lenders holding Term Loan Commitments
representing at least 66 2/3% of the unpaid principal amount of the Term Loan,
all after giving effect to the terms of Section 2.16(e).
 
“Security Agreement” means, collectively, (i) the Equipment Mortgage and
Security Agreement of even date herewith, between Pinnacle, as Grantor and the
Administrative Agent, as Collateral Agent, for its own benefit and for the
ratable benefit of the Lenders, as amended, restated, modified or supplemented
from time to time and (ii) the Equipment Mortgage and Security Agreement of even
date herewith, between Colgan, as Grantor and the Administrative Agent, as
Collateral Agent, for its own benefit and for the ratable benefit of the
Lenders, as each may be amended, restated, modified or supplemented from time to
time.
 
“SH&E” means Simat, Helliesen & Eichner or such other appraiser approved by the
Administrative Agent and acceptable by Borrowers.
 
“Security Interests” means the security interests in, and Liens on, the
Collateral granted under the Security Agreement to secure the Secured
Obligations (as defined therein).
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBOR Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D.  A
Eurodollar Borrowing shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“Storage Locations” shall mean those secure locations owned or leased by a
Borrower at which Collateral is located as set forth on Schedule 1; provided,
however, such location shall only be deemed a “Storage Location” if
Administrative Agent has received a written agreement by the owner or lessor of
the location acknowledging Administrative Agent’s first priority security
interest in the Collateral held at such location, waiving any interest such
party may have in the Collateral held at such location, and agreeing to provide
Administrative Agent’s representatives access to the location upon
Administrative Agent’s demand.
 
“Subsidiary” means, with respect to any Person at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Loan Parties shall
be a Swap Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Term Loan” means the Term Loan made pursuant to Section 2.1.
 
“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Term Loan on the Effective Date.  The amount of each
Lender’s Term Loan Commitment on the Effective Date is set forth on
Schedule 2.1.  The aggregate amount of the Lenders’ Term Loan Commitments on the
Effective Date is $25,000,000.  Effective upon the assignment of an interest
pursuant to Section 10.4, Schedule 2.1 may be amended by the Administrative
Agent to reflect such assignment.
 
“Term Loan Maturity Date” means July 29, 2012 or such earlier date on which the
Term Loan is terminated in accordance with this Agreement.
 
“Three Month LIBOR Rate” means, for any day, the greater of (a) the rate per
annum equal to the rate determined by Administrative Agent to be the offered
rate that appears on the Bloomberg BBAM Screen (or any successor thereto) that
displays an average British Bankers Association Interest Settlement Rate for
deposits in Dollars (for delivery on such day) with a term equivalent to three
months, determined as of approximately 11:00 a.m. (London time) on such day (or
if such day is not a Business Day, the immediately preceding Business Day), and
(b) [***].  In the event that such rate is not available at such time for any
reason, then the “Three Month LIBOR Rate” for such day shall be determined by
Administrative Agent by reference to such other comparable publicly available
service for displaying the offered rate for dollar deposits in the London
interbank market as may be selected by Administrative Agent and, in the absence
of availability, such other method as may be selected by Administrative Agent in
its sole discretion.
 
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the borrowing of Loans and the use of the proceeds thereof.
 
“Transit Parts” means those consumable/expendable parts or rotable parts that
would, but for being in transit, be Eligible Bombardier Consumable/Expendable
Parts, Eligible Saab340 Consumable/Expendable Parts, Eligible Bombardier Rotable
Parts or Eligible Saab340 Rotable Parts, as applicable, valued up to [***] in
the aggregate according to the appropriate Appraisal.  It is understood and
agreed that consumable/expendable parts or rotable parts in transit in excess of
the aggregate amount of [***] shall not constitute “Transit Parts” nor be
eligible for calculation of the Borrowing Base.
 
“UCC” means the Uniform Commercial Code, as the same may be enacted and in
effect from time to time in the State of New York.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.2.   Classification of Term Loan.  For purposes of this Agreement, the
Term Loan may be classified and referred to as a Eurodollar Borrowing or an ABR
Borrowing.
 
SECTION 1.3.   Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof’
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 1.4.   Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower Representative notifies the Administrative Agent that the Borrower
Representative requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.  In calculating compliance with any of the financial
covenants (and related definitions), any amounts taken into account in making
such calculations that were paid, incurred or accrued in violation of any
provision of this Agreement shall be added back or deducted, as applicable, in
order to determine compliance with such covenants.
 
 

 ARTICLE II

 
THE CREDIT
 
SECTION 2.1.   Term Loan Commitment; Borrowing Base.
 
(a) Subject to the terms and conditions set forth herein, each Lender, severally
and not jointly, agrees to make the Term Loan to the Borrowers on the Effective
Date, in a principal amount not to exceed such Lender’s Term Loan
Commitment.  Notwithstanding the foregoing, the aggregate principal amount of
Term Loan outstanding at any time (the “Outstanding Term Loan”) shall not
exceed the lesser of (“Maximum Availability”):
 
(i) the total amount of the Lenders’ Term Loan Commitments as reduced from time
to time as a result of payments required to be made in accordance with
Sections 2.8 and 2.9 herein;  and
 
(ii) the Borrowing Base.
 
(b) In the event the Outstanding Term Loan exceeds the Maximum Availability at
any time (including, without limitation, as a result of the failure to obtain
the acknowledgment from the relevant lessor or secured party pursuant to
Section 2.01(b)(iii) or 2.01(b)(iv) of the Security Agreement and in the defined
term “Eligible Aircraft” within the required timeframe) (a “Collateral
Shortfall”), such failure shall constitute a Default hereunder and, upon the
written notice of Administrative Agent to the Borrowers (a “Collateral Shortfall
Notice”), the Borrowers shall (a) in the event the Outstanding Term Loan exceeds
the Maximum Availability [***], within one (1) Business Day of delivery of the
Collateral Shortfall Notice, permit Administrative Agent to station guards and
representatives, selected by Administrative Agent in its sole discretion and
acting on behalf of Administrative Agent and the Lenders, with authority to
ensure the safekeeping of all Collateral, at each of the Storage Locations, and
(b) within [***] Business Days of delivery of the Collateral Shortfall Notice,
at the Borrowers’ election, either (i) pledge cash as collateral (or such other
Collateral acceptable to Administrative Agent in its sole discretion).  (ii)
make a prepayment of the Term Loan in an amount to be in compliance with the
Maximum Availability calculation or (iii) do a combination of (i) and (ii) in an
aggregate amount equal to the amount of the Collateral Shortfall.  Any amount
paid in connection with curing any such Collateral Shortfall may not be
re-borrowed by the Borrowers in connection with the Term Loan.  If the Borrowers
fail to cure any Collateral Shortfall within [***] Business Days of delivery of
the Collateral Shortfall Notice, or if the Borrowers do not cooperate with
Administrative Agent to ensure the safekeeping of all Collateral and take all
steps necessary and legally permissible to allow the posting of guards at all
Storage Locations, such failure shall constitute an immediate Event of Default
hereunder (each, a “Collateral Shortfall Default”) without further notice by
Administrative Agent or any Lender.
 
SECTION 2.2.   Loans and Borrowings.
 
(a) General.  The Term Loan shall be made by the Lenders ratably in accordance
with their respective Term Loan Commitments.  The failure of any Lender to make
any Term Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Term Loan Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Term Loans as required.
 
(b) Type.  Subject to Section 2.6 and Section 2.11, the Term Loan shall be
comprised entirely of ABR Borrowings or Eurodollar Borrowings as the Borrower
Representative may request in accordance herewith.  Each Lender at its option
may make its portion of the Term Loan Commitment for a Eurodollar Borrowing by
causing any domestic or foreign branch or Affiliate of such Lender to provide
for such Eurodollar Borrowing; provided that any exercise of such option shall
not affect the obligation of the Borrowers to repay the Term Loan in accordance
with the terms of this Agreement.
 
(c) Amounts.  At the commencement of each Interest Period for any Eurodollar
Borrowing, such borrowing shall be in a minimum amount of [***] and in an
aggregate amount in excess of such minimum amount that is an integral multiple
of [***].  At the time that each ABR Borrowing is made, such borrowing shall be
in an aggregate amount that is an integral multiple of [***] and not less than
[***] or the remaining amount of the Term Loan.  Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of [***] Borrowings outstanding.
 
(d) Limitations.  Notwithstanding any other provision of this Agreement, the
Borrower Representative shall not be entitled to request, or to elect to convert
or continue, any Eurodollar Borrowing if the Interest Period requested with
respect thereto would end after Term Loan Maturity Date.
 
SECTION 2.3.   Reserved.
 
SECTION 2.4.   Reserved.
 
SECTION 2.5.   Reserved.
 
SECTION 2.6.   Interest Elections.
 
(a) On the Effective Date the Term Loan shall be a Eurodollar Borrowing with an
Interest Period of one (1) month for $3,000,000 of the Term Loan and the
remainder with an Interest Period of six (6) months or such other Interest
Period as the Borrower Representative may specify in accordance herewith.  The
Borrower Representative may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing.
 
(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election in writing or by
facsimile transmission or by telephone (promptly confirmed by facsimile) three
(3) Business Days prior to the desired effective date of such election.  Each
such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower Representative.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2;
 
(i) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(ii) whether the Outstanding Term Loan is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iii) if a Eurodollar Borrowing is elected, the Interest Period to be applicable
thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower Representative shall be deemed
to have selected an Interest Period of one (1) month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of the resulting ABR Borrowing or Eurodollar
Borrowing.
 
(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Eurodollar Borrowing is repaid as
provided herein at the end of such Interest Period, such Eurodollar Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, (i) upon the occurrence and during the continuance of any Event of
Default under clause (g), clause (h) or clause (r) of Section 7.1, or (ii) upon
written notice from the Administrative Agent (or the Required Lenders, through
the Administrative Agent) upon the occurrence and continuance of any other Event
of Default, then, so long as an Event of Default is continuing (i) no request
may be made for a Eurodollar Borrowing and no outstanding ABR Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) each Eurodollar
Borrowing, unless repaid as provided herein, shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
 
SECTION 2.7.   Reserved.
 
SECTION 2.8.   Repayment of Loans; Evidence of Debt.
 
(a) The Borrowers hereby unconditionally promise to pay to the Administrative
Agent, for the account of each Lender, the outstanding amount of the Obligations
on the Term Loan Maturity Date.  In addition to the foregoing, the aggregate
principal amount of the Term Loan shall be payable in twelve (12) consecutive
quarterly installments (the date of each such installment, a “Repayment Date”)
on the dates and in the amounts set forth below, with the entire unpaid
principal balance of the Term Loan, if not sooner paid, being due and payable,
without notice or demand, on the Term Loan Maturity Date, (such payments to be
distributed ratably among the Lenders in accordance with their respective Term
Loan Commitments):
 
Repayment Date
Payment
September 30, 2009
[***]
Quarters ending December 31, 2009 through June 30, 2010
[***]
Quarters ending September 30, 2010 and each fiscal quarter ending thereafter
through the Term Loan Maturity Date
[***]



(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of the Term Loan and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrowers to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.
 
(e) Unless all Lenders otherwise agree, the Term Loan Commitment of each Lender
shall be evidenced by a promissory note substantially in the form of Exhibit B
(each, a “Note”).  The Borrowers shall execute and deliver to each Lender a Note
or Notes payable to such Lender with blanks completed to the satisfaction of
such Lender.  Each Note shall be issued in registered form and shall be
transferable only in accordance with Section 10.4(b).
 
SECTION 2.9.   Prepayment of Loans.
 
(a) The Borrowers shall have the right at any time and from time to time to
prepay the Term Loan in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section and subject to the provisions of Section 2.14
below in an amount of [***] or any integral of [***] in excess thereof, or the
full amount of the Term Loan.
 
(b) The Borrower Representative shall notify the Administrative Agent by
telephone (promptly confirmed by telecopy) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New
York City time three (3) Business Days before the date of prepayment or (ii) in
the case of prepayment of an ABR Borrowing, not later than 12:00 noon, New York
City time, one (1) Business Day before the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of the Term Loan or portion thereof to be prepaid.  Promptly following
receipt of any such notice relating to the Term Loan, the Administrative Agent
shall advise the applicable Lenders of the contents thereof.  Prepayments shall
be accompanied by accrued interest to the extent required by Section 2.11.
 
(c) Within [***] of the sale or other disposition of any Collateral permitted by
Sections 6.13(ii) or (iii) hereof which result in proceeds therefrom received
subsequent to the Effective Date, the Borrowers shall make a mandatory
prepayment of the Loans in an amount equal to [***] of the net proceeds received
(after providing for the reasonable costs and expenses incurred in connection
with such sales or dispositions and any Taxes payable in connection therewith),
any prepayment to be applied in accordance with subparagraph (e) below.
 
(d) Upon the receipt of any proceeds of any insurance carried by any Borrower
(including, without limitation, those arising from an Event of Loss as defined
in the Security Agreement), to the extent payable hereunder pursuant to Article
III of the Security Agreement and after giving effect to Article III of the
Security Agreement, the Borrowers shall make a mandatory prepayment of the Loans
in an amount equal to [***] of the remaining proceeds received, any prepayment
to be applied in accordance with subparagraph (e) below.
 
(e) Each prepayment of Loans required by subsections (c) and (d) of this
Section shall be made ratably among the Lenders and such prepayments shall be
made with respect to such Type of Loans as the Borrower Representative may
specify by notice to the Administrative Agent at or before the time of such
prepayment and shall be applied to prepay the Term Loan comprising each such
Type pro rata; provided that, if no such timely specification is given by the
Borrower Representative, such payment shall be allocated to such Type or Types
as the Administrative Agent may determine but in any event shall be applied pro
rata to all remaining payments of principal required by Section 2.8(a). The Term
Loan Commitment shall be permanently reduced ratably among the Term Loan
Commitments of the Lenders to the extent of all additional proceeds in
accordance with Sections 2.9(c) and (d).
 
SECTION 2.10.   Fees.
 
(a) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees in the amounts and at the times separately agreed upon in the Fee Letter or
otherwise in writing among the Borrowers and the Administrative Agent.
 
(b) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution to the Lenders, as
appropriate.  Absent any error in the calculation thereof, fees paid shall not
be refundable under any circumstances.
 
SECTION 2.11.   Interest.
 
(a) That portion of the Term Loan which comprises an ABR Borrowing shall bear
interest for each day on which any principal of such Loan remains outstanding at
the Alternate Base Rate for such day plus the Applicable Rate for such day.
 
(b) That portion of the Term Loan which comprises a Eurodollar Borrowing shall
bear interest for each day during each Interest Period applicable thereto at the
Adjusted LIBOR Rate for such Interest Period plus the Applicable Rate for such
day.
 
(c) Notwithstanding the foregoing, (i) automatically upon the occurrence and
during the continuance of any Event of Default under clause (g), clause (h) or
clause (r) of Section 7.1, and (ii) upon written notice from the Administrative
Agent (or the Required Lenders, through the Administrative Agent) upon the
occurrence and continuance of any other Event of Default, (i) the Loans shall
bear interest at a rate per annum equal to [***].
 
(d)           Accrued interest on the Term Loan shall be payable in arrears on
each Interest Payment Date and on the Term Loan Maturity Date; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of a Eurodollar
Borrowing, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of a Eurodollar Borrowing  prior to the end of the current
Interest Period therefor, accrued interest on such Eurodollar Borrowing shall be
payable on the effective date of such conversion.
 
(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBOR Rate or LIBOR Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.
 
SECTION 2.12.   Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines in its reasonable business judgment
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Adjusted LIBOR Rate, for
such Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders (other than CIT
Bank or any Affiliate thereof) that the Adjusted LIBOR Rate, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining the Term Loan for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or telecopy, as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of the
Term Loan to, or continuation of the Term Loan as, a Eurodollar Borrowing shall
be ineffective and (ii) if any Interest Election Request requests a Eurodollar
Borrowing, the Term Loan shall be treated as an ABR Borrowing.
 
SECTION 2.13.   Increased Costs.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets or deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBOR Rate); or
 
(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Borrowing made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining such Eurodollar Borrowing (or of maintaining its
obligation to make the Eurodollar Borrowing) or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise with respect to such Eurodollar Borrowing), then the Borrowers will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.
 
(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
(c) A certificate of a Lender setting forth in reasonable detail the calculation
of the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within fifteen (15) days after receipt
thereof.
 
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than one hundred eighty (180) days prior to the date
that such Lender notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the one hundred
eighty (180) day period referred to above shall be extended to include the
period of retroactive effect thereof.
 
SECTION 2.14.   Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Borrowing other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Borrowing other than on the last day of the
Interest Period applicable thereto or (c) the failure to borrow, convert,
continue or prepay any Eurodollar Borrowing on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.9(b) and is revoked in accordance therewith), then, in any such
event, the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Borrowing, such loss,
cost or expense to any Lender shall be deemed to include, without limitation,
(a) an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBOR Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market and (b) any other loss in connection with the re-employment of such
funds) that any Lender may sustain as a result of such default or such
payment.  A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrowers shall pay such Lender the amount shown as due on
any such certificate within fifteen (15) days after receipt
thereof.  Notwithstanding the foregoing, the Borrowers shall not be required to
make any prepayment of a Eurodollar Borrowing pursuant to Sections 2.9(c) and
(d) until the last day of the Interest Period with respect thereto so long as an
amount equal to such prepayment is deposited by the Borrowers into a cash
collateral account with the Administrative Agent and applied to such prepayment
on the last day of such Interest Period.
 
SECTION 2.15.   Taxes.
 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrowers hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrowers shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b) Payment of Other Taxes by the Borrower.  In addition, the Borrowers shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
 
(c) Indemnification by the Borrowers.  The Borrowers shall indemnify the
Administrative Agent and each Lender, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender on or with respect to any payment by or
on account of any obligation of the Borrowers hereunder (including any taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
provided that the Borrower shall be assigned the right to seek reimbursement
from such Governmental Authority, at Borrower’s sole cost and expense and so
long as there is no unindemnified adverse consequence to the Administrative
Agent or Lenders.  A certificate as to the amount of such payment or liability
delivered to the Borrower Representative by a Lender, or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.
 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Borrower Representative shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
 
(e) Status of Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower
Representative (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower
Representative as will permit such payments to be made without withholding or at
a reduced rate.
 
Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of  Internal Revenue Service Form W-8BEN, or
 
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers to determine the withholding or deduction
required to be made.
 
(f) Treatment of Certain Refunds.  If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section 2.15, it shall pay over such refund to the Borrowers (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrowers
under this Section 2.15 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrowers, upon the request of the Administrative Agent or such Lender, agrees
to repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental
Authority.  This Section shall not be construed to require the Administrative
Agent or any Lender to make available its tax returns (or other information
relating to its taxes which it deems confidential) to the Borrowers or any other
Person.
 
SECTION 2.16.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a) The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.13, 2.14 or 2.15, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds and shall be absolute
and unconditional, without defense, rescission, recoupment, setoff or
counterclaim, free of any restriction or condition.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its offices at 11 West 42nd Street, 12th Floor, New
York, New York 10036, except that payments pursuant to Sections 2.13, 2.14, 2.15
and 9.3 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension; provided that, in the
case of any prepayment of principal of or interest on any Eurodollar Borrowing,
if such next succeeding Business Day would fall in the next calendar month, the
date for payment shall instead be the next preceding Business Day.  All payments
hereunder shall be made in dollars.
 
(b) If at any time insufficient funds are received by and are available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.
 
(d) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.16(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.  Until such Lender’s unsatisfied
obligations are fully paid, such Lender shall be excluded from any determination
of Required Lenders under this Agreement.
 
SECTION 2.17.   Mitigation Obligations.  If any Lender requests compensation
under Section 2.13, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
SECTION 2.18.   Replacement of Lenders.  If any Lender requests compensation
under Section 2.13, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, or if any Lender defaults in its obligation to fund
Loans hereunder, or if any Lender fails to approve an amendment or waiver to
this Agreement for which its consent has been requested and is required pursuant
to the terms of this Agreement, which amendment or waiver is approved by the
Required Lenders, then the Borrowers may, at their sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.4), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.13 or payments required to be made pursuant to Section 2.15, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
ARTICLE III                                
 


 
REPRESENTATIONS AND WARRANTIES
 
Each Borrower represents and warrants to the Lenders that:
 
SECTION 3.1.   Existence and Power.  Each of the Loan Parties and its
Subsidiaries is duly organized or incorporated, as applicable, validly existing
and in good standing under the laws of the jurisdiction of its organization or
incorporation, as applicable, has all requisite power and authority to carry on
its business as now conducted and is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required and where
the failure to be so qualified would be reasonably likely to have a Material
Adverse Effect.
 
SECTION 3.2.   Corporate and Governmental Authorization; No Contravention.  The
execution, delivery and performance by each Loan Party of the Financing
Documents to which it is a party are (i) within its corporate or other
organizational powers, (ii) have been duly authorized by all necessary corporate
or other organizational action, (iii) require no action by or in respect of, or
filing with, any Governmental Authority (except as contemplated by the Security
Agreement) and (iv) do not contravene, or constitute a default under, any
provision of applicable law or regulation or of its charter or bylaws, as
applicable, or other constitutive documents or of any material agreement, or any
judgment, injunction, order, decree or other instrument binding upon any Loan
Party or result in the creation or imposition of any Lien on any asset of the
Loan Parties (except the Security Interests).
 
SECTION 3.3.   Binding Effect.  This Agreement and the other Financing Documents
to which it is a party constitute valid and binding agreements of each Loan
Party, in each case enforceable in accordance with their respective terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors’ rights generally and by general equitable principles.
 
SECTION 3.4.   Financial Information.
 
(a) The opening balance sheet of Holdings as of March 31, 2009, prepared by its
management, a copy of which has been delivered to each of the Lenders, fairly
presents, in conformity with GAAP, the financial position of the Loan Parties as
of such date.  The Borrower Representative has heretofore furnished to the
Administrative Agent (i) audited financial statements for the fiscal years
ending 2006, 2007 and 2008 for Holdings and its Subsidiaries on a consolidated
basis, (ii) unaudited financial statements for each quarterly period ending
after December 31, 2008 for Holdings and its Subsidiaries on a consolidated
basis, and (iii) monthly unaudited internal financial statements from March 31,
2009 through the Effective Date for Holdings and its Subsidiaries on a
consolidated basis.  Such financial statements present fairly in all material
respects the financial condition and results of operations of the Loan Parties,
respectively, as of the dates and for the periods indicated, and such financial
statements fairly presents, in conformity with GAAP, the financial position of
the Loan Parties as of the date thereof.
 
(b) The Borrower Representative has heretofore furnished to the Administrative
Agent pro forma financial information for the twelve month period ending
March 31, 2010 and for the fiscal years ending 2009, 2010, and
2011.  Projections included in such financial information are based upon
reasonable estimates and assumptions, all of which were reasonable in light of
the conditions which existed at the time the projections were made, were
prepared on the basis of the assumptions stated therein, and reflect as of the
Effective Date the good faith estimate of Holdings and the Borrowers of the
results of operations and other information projected therein, provided that no
representation is made that the assumptions are or will prove to be correct.
 
(c) Since December 31, 2008, there has been no Material Adverse Effect.
 
SECTION 3.5.   Litigation.  Except for the Disclosed Matters, there is no
action, suit or proceeding pending against, or to the knowledge of the Loan
Parties threatened against or affecting, the Loan Parties before any arbitrator
or any Governmental Authority, that (i) could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(ii) which would in any material respect draw into question the enforceability
of this Agreement or of any of the Financing Documents, taken as a whole.
 
SECTION 3.6.   Compliance with ERISA.  None of the Loan Parties or any ERISA
Affiliate maintains or contributes to any Plan other than those listed on
Schedule 3.6.  Each of the Loan Parties and each ERISA Affiliate has fulfilled
its obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the applicable provisions of ERISA and the Code with respect to
each Plan, and has not incurred any liability under Title IV of ERISA (i) to the
PBGC other than a liability to the PBGC for premiums under Section 4007 of ERISA
or (ii) in respect of a Multiemployer Plan which has not been discharged in full
when due.
 
SECTION 3.7.   Taxes.  To the extent applicable, each of the Loan Parties has
filed all United States Federal income tax returns and all other material tax
returns which are required to be filed by it and has paid all taxes stated to be
due in such returns or pursuant to any assessment received by it, except for
taxes the amount, applicability or validity of which is being diligently
contested in good faith by appropriate proceedings.  The charges, accruals and
reserves on the books of each Loan Party in respect of taxes or other similar
governmental charges, additions to taxes and any penalties and interest thereon
are, in the opinion of the Loan Parties, adequate.
 
SECTION 3.8.   Environmental Compliance.
 
(a) Except for Disclosed Matters,
 
(i) the Loan Parties obtained, or made timely application for, all permits,
certificates, licenses, approvals, registrations and other authorizations
(collectively “Permits”) which are required under all applicable Environmental
Laws and are necessary for their operations and are in compliance with the terms
and conditions of all such Permits, except where the failure to obtain such
Permits or to comply with their terms could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;
 
(ii) no notice, notification, demand, request for information, citation,
summons, complaint or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending, or to such
Loan Party’s knowledge, threatened by any governmental entity or other Person
with respect to any (A) alleged violation by any Loan Party of any Environmental
Law, (B) alleged failure by any Loan Party to have any Permits required in
connection with the conduct of its business or to comply with the terms and
conditions thereof, (C) any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Materials or (D) release of
Hazardous Materials, except where such event or events could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
 
(iii) all oral or written notifications of a release of Hazardous Materials
required to be filed under any applicable Environmental Law have been filed or
are in the process of being filed by or on behalf of any Loan Party where the
failure to do so would be reasonably likely to have a Material Adverse Effect;
and
 
(iv) no property now owned or leased by any Loan Party and, no such property
previously owned or leased or any property to which any Loan Party has, directly
or indirectly, transported or arranged for the transportation of any Hazardous
Materials, is listed or, to the Borrower’s knowledge, proposed for listing, on
the National Priorities List promulgated pursuant to CERCLA, or CERCLIS (as
defined in CERCLA) or any similar state list or is the subject of federal, state
or local enforcement actions or, to the knowledge of any Loan Party, other
investigations which may lead to claims against any Loan Party for clean-up
costs, remedial work, damage to natural resources or personal injury claims,
including, but not limited to, claims under CERCLA, except where such listings
or investigations could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
 
(b) For purposes of this Section 3.8, the “Loan Party” and “Borrower” shall
include any business or business entity (including a corporation) which is a
predecessor, in whole or in part, of such Loan Party or Borrower, respectively.
 
SECTION 3.9.   Properties.  Each Loan Party has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
 
SECTION 3.10.   Compliance with Laws and Agreements; Compliance with
Anti-Terrorism Laws.
 
(a) Each Loan Party is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, and each has
all governmental licenses, authorizations, consents and approvals required to
carry on its business as now conducted, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
(b) None of the Loan Parties, their Affiliates or any of their respective agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked
Person.  No Loan Party nor, to the knowledge of any Loan Party, any of its
Affiliates or agents acting or benefiting in any capacity in connection with the
transactions contemplated by this Agreement, (x) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, or (y) deals in, or otherwise engages
in any transaction relating to, any property or interest in property blocked
pursuant to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law.
 
SECTION 3.11.   Investment Company Status.  No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
 
SECTION 3.12.   Full Disclosure.  All information furnished by the Borrower
Representative to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement and the Transactions, taken as whole and in light
of the circumstances under which such information was furnished, and true and
accurate in all material respects on the date as of which such information was
furnished, and true and accurate in all material respects on the date as of
which such information was stated or certified.  It is understood that the
foregoing is limited to the extent that (i) projections have been made in good
faith by the management of the Loan Parties and in the view of such management
are reasonable in light of all information known to management as of the
Effective Date, and (ii) no representation or warranty is made as to whether the
projected results are or will be realized.
 
SECTION 3.13.   Security Interest.  The Security Agreement creates and grants to
the Administrative Agent, for its own benefit and for the benefit of the
Lenders, a legal, valid and perfected first priority (except as permitted
pursuant to Section 6.2 hereof) Lien in the Collateral identified therein and
all necessary filings evidencing Administrative Agent’s security interest have
been made (or will be made prior to the date of any advance with respect to such
Collateral) in all applicable jurisdictions and offices including, without
limitation, with the Federal Aviation Administration (where applicable) and the
international registry created and maintained pursuant to the Cape Town
Convention.  Such Collateral is not subject to any other Liens whatsoever,
except Liens permitted by Section 6.2 hereof.
 
SECTION 3.14.   Solvency.
 
(a) The fair salable value of the business of Holdings and its Subsidiaries,
taken as a whole and measured on a going concern basis, is not less than the
amount that will be required to be paid on or in respect of the probable
liability on the existing debts and other liabilities (including contingent
liabilities) of Holdings and its Subsidiaries, as they become absolute and
mature.
 
(b) The assets of Holdings and its Subsidiaries taken as a whole do not
constitute unreasonably small capital for Holdings and its Subsidiaries to carry
out their business as now conducted and as proposed to be conducted, including
the capital needs of Holdings and its Subsidiaries , taking into account the
particular capital requirements of the business conducted by Holdings and its
Subsidiaries and projected capital requirements and capital availability
thereof.
 
(c) No Loan Party intends to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be received
by such Loan Party, and of amounts to be payable on or in respect of debt of
such Loan Party).
 
(d) No Loan Party believes that final judgments against them in actions for
money damages presently pending will be rendered at a time when, or in an amount
such that, they will be unable to satisfy any such judgments promptly in
accordance with their terms (taking into account the maximum reasonable amount
of such judgments in any such actions and the earliest reasonable time at which
such judgments might be rendered).  The cash flow of Holdings and
its consolidated Subsidiaries, taken as a whole, after taking into account all
other anticipated insurance proceeds and all other uses of the cash of Holdings
and its consolidated Subsidiaries (including the payments on or in respect of
debt referred to in paragraph (c) of this Section) will at all times be
sufficient to pay all such judgments promptly in accordance with their terms.
 
SECTION 3.15.   Employee Matters.  There are no strikes, slowdowns, work
stoppages or controversies pending or, to the knowledge of the Loan Parties,
threatened between any Loan Party and its employees, other than employee
grievances arising in the ordinary course of business, none of which could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
 
SECTION 3.16.   Use of Proceeds.  All proceeds of the Term Loan shall be used
for the purposes set forth in Section 5.5.
 
SECTION 3.17.   Indebtedness and Default.  Except as set forth in Schedule 3.17,
the Loan Parties do not have any Indebtedness in excess of [***] for borrowed
money other than the Obligations.  The Loan Parties are not in default in the
payment of the principal of or interest on any Material Indebtedness or under
any instrument or agreement under or subject to which any Indebtedness has been
issued and no event has occurred under the provisions of any such instrument or
agreement which with or without the lapse of time or the giving of notice, or
both, constitutes or would constitute a default or event of default thereunder.
 
SECTION 3.18.   Subsidiaries.  As of the Effective Date, Holdings has no
Subsidiaries other than each Borrower and no Borrower has any Subsidiaries.
Holdings holds 100% of the Equity Interests of each Borrower as of the Effective
Date.  All issued and outstanding Equity Interests of such Persons are duly
authorized and validly issued, fully paid, nonassessable, and such Equity
Interests were issued in compliance with all applicable Laws. No Equity
Interests of any such Persons, other than those described above, are issued and
outstanding as of the Effective Date.  Except as set forth on Schedule 3.18, as
of the Effective Date, there are no preemptive or other outstanding rights,
options, warrants, conversion rights or similar agreements or understandings for
the purchase or acquisition from any such Person of any Equity Interest of any
such Person.
 
SECTION 3.19.   Contracts.  As to each Material Contract to which any Loan Party
is a party, (i) such Loan Party is not in default in any material respect under
such Material Contract, and to the knowledge of such Loan Party, none of the
other parties to such Material Contract is in default in any material respect
thereunder (except as shall have been disclosed in writing to the Administrative
Agent), (ii) the performance by such Loan Party of its obligations under such
Material Contract in accordance with its terms will not contravene any statute,
law, treaty, rule, regulation, order, decree, injunction or determination of any
arbitrator or Governmental Authority applicable to or binding on such Loan Party
or any contractual restriction binding on or affecting such Loan Party or any of
its properties, and will not result in or require the creation of any Lien upon
or with respect to any of its properties, except for Permitted Encumbrances and
(iii) upon the Administrative Agent’s reasonable request therefor, such Loan
Party will furnish the Administrative Agent with a correct and complete copy of
each Material Contract redacted in each case to remove any proprietary pricing
information, and such other information regarding the Material Contracts as
mutually agreed upon between the Administrative Agent and the relevant Loan
Party subject to compliance with any confidentiality requirement.
 
SECTION 3.20.    Reserved.
 
SECTION 3.21.   FAA Investigations and Audits.  No Loan Party is subject to any
non-routine FAA investigations or audits with respect to pilots or maintenance
that would materially adversely affect the business, assets, operations,
industry, prospects or condition, financial or otherwise, of the Loan Parties or
their Subsidiaries.
 
SECTION 3.22.   Anti-Terrorism Laws.  No Loan Party, its Affiliates or any of
their respective agents acting or benefiting in any capacity in connection with
the transactions contemplated by this Agreement is (i) in violation of any
Anti-Terrorism Law, (ii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law, or
(iii) is a Blocked Person.  No such Person nor, to the knowledge of any such
Person, any of the Affiliates or agents acting or benefiting in any capacity in
connection with the transactions contemplated by this Agreement, (x) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person or (y) deals in, or
otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law.
 
SECTION 3.23.   Insurance.  Loan Parties have in full force and effect such
insurance policies as are customary in its industry and as may be required
pursuant to the Security Agreement.  All such insurance policies are listed and
described on Schedule 3.23.
 
SECTION 3.24.   Brokers; Fees.  Except for fees payable to Administrative Agent
and/or Lenders, no broker, finder or other intermediary has brought about the
obtaining, making or closing of the Transactions, and no Loan Party has or will
have any obligation to any Person in respect of any finder’s or brokerage fees,
commissions or other expenses in connection herewith or therewith.
 
 

 ARTICLE IV 

 
CONDITIONS
 
SECTION 4.1.   Effective Date.  The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.2):
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;
 
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of counsel for the Loan Parties, inclusive of opinions regarding the
application of Section 1110 of the United States Bankruptcy Code with respect to
the Collateral, in form and substance acceptable to Administrative Agent, and
covering such other matters relating to the Loan Parties and this Agreement and
the Transactions as the Required Lenders shall reasonably request.
 
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Loan Parties, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, this Agreement , the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel;
 
(d) Administrative Agent shall have received (or shall concurrently receive)
payment of all fees and other amounts due and payable, on or prior to the
Effective Date, in connection with the execution and delivery of this Agreement,
including, without limitation, all fees payable on the Effective Date pursuant
to the Fee Letter and, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder, including, without limitation, all of the legal fees and expenses of
counsel to the Administrative Agent and all of the legal fees and expenses of
Crowe & Dunlevy, special FAA counsel;
 
(e) Administrative Agent (or its counsel) shall have received the other executed
Financing Documents, all in form and substance satisfactory to the
Administrative Agent and its counsel;
 
(f) With respect to any Liens not permitted pursuant to Section 6.2 hereof, the
Administrative Agent shall have received termination statements in form and
substance satisfactory to it;
 
(g) Each document (including, without limitation, each Uniform Commercial Code
financing statement) required by law or requested by the Administrative Agent to
be filed, registered or recorded in order to create in favor of Administrative
Agent for its own benefit and for the benefit of the Lenders a first priority
perfected Lien in the Collateral shall have been properly filed, registered or
recorded in each jurisdiction in which the filing, registration or recordation
thereof is so required or requested, or arrangements reasonably satisfactory to
the Administrative Agent for the filing, registering or recording thereof shall
have been made;
 
(h) Administrative Agent shall have received and be satisfied with the results
of searches of tax and other Liens against each Loan Party and the Collateral
(including, without limitation, any Liens of record at the FAA or any other
registry of rights in aircraft equipment, and any registrations made as to any
Collateral with the international registry created and maintained pursuant to
the Cape Town Convention), judgments and Uniform Commercial Code filings made
with respect to each Loan Party in the jurisdictions in which any Collateral is
located, and in which Uniform Commercial Code filings have been, or are to be,
made against each such Loan Party pursuant to paragraph (G) above;
 
(i) The Administrative Agent shall have received and determined to be in form
and substance satisfactory to it:
 
(i) the results of the final appraisal report for the initial physical appraisal
conducted in May 2009, by SH&E, and any other appraisals required by
Administrative Agent and the Lenders;
 
(ii) evidence of the compliance by the Borrowers with Section 2.03 of the
Security Agreement;
 
(iii) the financial statements and projections described in Section 3.4 hereof;
 
(iv) copies of landlord waivers and/or consent agreements executed by each
Borrower’s landlords, bailees and processors for the Storage Locations and any
other consents or approvals by Governmental Authorities and any other third
party for the Transaction, all in full force and effect as of the Effective
Date;
 
(v) completion of financial and legal due diligence with respect to the Loan
Parties and their business, including, without limitation, regulatory issues,
ownership, corporate, tax, management, capital structure, restrictions and
compliance issues, including evidence of compliance with ERISA Plan Obligations,
all reasonably satisfactory to the Administrative Agent;
 
(j) No Material Adverse Effect shall have occurred since December 31, 2008 with
regard to Holdings and its Subsidiaries or any of their material contractual
counterparties and no litigation shall have been commenced which, if successful,
would have a Material Adverse Effect (it being understood and agreed that any
adverse change in the terms, conditions, assumptions or projections supplied by
the Borrowers and upon which the Lenders based their credit approval may, in the
Lenders’ reasonable business judgment, be deemed a Material Adverse Effect);
 
(k) Administrative Agent shall have received a certificate of Holdings, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer or a Director of Holdings, representing and warranting, on behalf of
Holdings, that (i) Citibank, N.A. (“Citibank”) has provided a binding offer to
Holdings for settlement of the assets and liabilities for the auction rate
securities sold by Citibank to Holdings (the “ARS Assets and Liabilities”) and
related Citibank line of credit on terms that would result in: (A) the pay-off
or discharge in full of the line of credit extended by Citibank against the ARS
Assets and Liabilities and (B) Holdings receiving from Citibank cash in excess
of the amount of all outstandings under the Citibank line of credit to be
discharged pursuant to clause (A) hereof on the basis of at least [***]
cents/par for the ARS Assets and Liabilities, (ii) attached to such certificate
is a true and correct copy of such offer by Citibank and (iii) as of the
Effective Date, such offer remains in full force and effect and has not been
withdrawn by Citibank;
 
(l) The Borrowers shall have executed and delivered to the Administrative Agent
a disbursement authorization letter with respect to the disbursement of the
proceeds of the Loans made on the Effective Date and all other documentation and
information required by Administrative Agent to comply with Anti-Terrorism Laws;
 
(m) The Administrative Agent shall have received such other documents, and
completed such other reviews of, including, without limitation, litigation,
taxes, insurance matters, regulatory matters and restrictions and compliance
matters (including pension liabilities), and each item listed on the Schedule of
Responsibilities and Closing Document List attached hereto as Exhibit E, as the
Administrative Agent or its counsel shall reasonably deem necessary; and
 
(n) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Crowe & Dunlevy, special FAA counsel with respect to the Collateral, in
form and substance acceptable to Administrative Agent, and covering such other
matters relating to the Loan Parties and this Agreement and the Transactions as
the Required Lenders shall reasonably request.
 
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 
 

 ARTICLE V 

 
AFFIRMATIVE COVENANTS
 
Until (i) the Commitments have expired or been terminated and, (ii) the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full, each Borrower covenants and agrees with the Lenders that:
 
SECTION 5.1.   Information.  Borrower Representative will furnish to the
Administrative Agent and each of the Lenders:
 
(a) within one hundred twenty (120) days after the end of each fiscal year or
such earlier date upon which a report of Holdings on Form 10-K is filed with the
Securities and Exchange Commission, either (at the Borrower Representative’s
discretion): (i)(A) a consolidated balance sheet and consolidated income
statement showing the financial position of Holdings and its Subsidiaries as of
the close of such fiscal year and the results of their operations during such
year, and (B) a consolidated statement of shareholder’s equity and a
consolidated statement of cash flow, as of the close of such fiscal year, all
the foregoing financial statements to be audited by an independent public
accountants reasonably acceptable to the Administrative Agent (which report
shall not contain any going concern or similar qualification or exception as to
scope or any qualification except with respect to new accounting principles
mandated by the Financial Accounting Standards Board), and together with
supplemental consolidating balance sheets and statements of income,
shareholders’ equity and cash flow audited by such independent public
accountants as being fairly stated in relation to such audited financial
statements taken as a whole and together with management’s discussion and
analysis presented to the management of Holdings and its Subsidiaries; or (ii) a
report of Holdings on Form 10-K in respect of such year in the form filed with
the Securities and Exchange Commission (the posting of such on the publicly
available website maintained by the Securities and Exchange Commission shall
satisfy such delivery requirement);
 
(b) within forty-five (45) days after the end of each fiscal quarter of each
fiscal year of Holdings or such earlier date upon which a report of Holdings on
Form 10-Q is filed with the Securities and Exchange Commission, either (at the
Borrower Representative’s discretion): (i) unaudited consolidated balance sheets
of Holdings and its Subsidiaries as of the end of such fiscal quarter, together
with the related consolidated and consolidating statements of income for such
fiscal quarter and for the portion of Holdings’ fiscal year ended at the end of
such fiscal quarter and the related consolidated statements of cash flows and
consolidated changes in shareholders’ equity for the portion of Holdings’ fiscal
year ended at the end of such fiscal quarter, in each case certified by a
Financial Officer of Holdings as presenting fairly in all material respects the
financial position and results of operations and cash flow of Holdings and its
Subsidiaries in accordance with GAAP (except the absence of footnote
disclosure), in each case subject to normal year-end audit adjustments, and,
solely for the last month of each fiscal quarter for such quarter then ending,
management’s discussion and analysis presented to the management of Holdings and
its Subsidiaries; or (ii) a report of Holdings on Form 10-Q in respect of such
period in the form filed with the Securities and Exchange Commission (the
posting of such on the publicly available website maintained by the Securities
and Exchange Commission shall satisfy such delivery requirement);
 
(c) within thirty (30) days after the end of each calendar month (other than any
such month that corresponds to the end of a fiscal quarter or fiscal year
of Holdings), unaudited internal consolidated balance sheets of Holdings and
its Subsidiaries as at the end of such month, together with the related
unaudited internal consolidated statements of income for such month and the
portion of Holdings’ fiscal year ended at the end of such month, certified by a
Financial Officer of Holdings as presenting fairly in all material respects the
financial position and results of operations and cash flows of Holdings and
its Subsidiaries as at the date of, and for the periods covered by, such
financial statements, in accordance with GAAP (except for the absence of
footnotes), in each case subject to normal quarter-end audit adjustments and in
form and substance reasonably acceptable to the Administrative Agent, and
Holdings shall make its management available to discuss such financial
statements with the Administrative Agent in a prompt manner upon the
Administrative Agent’s request;
 
(d) (i) concurrently with any delivery under paragraph (a) or (b), a management
discussion and analysis in form and substance reasonably acceptable to the
Administrative Agent describing any differences in the reported financial
results as between the periods covered and that in the same periods during the
immediately preceding Fiscal Year, provided, however, if a management discussion
and analysis is included in either the Form 10-K or Form 10-Q delivered in
accordance with paragraph (a) or (b), no additional delivery is required under
this subparagraph (i), and (ii) concurrently with any delivery under
paragraph (a) or (b), a certificate of the firm or Person referred to therein
(x) which certificate shall, in the case of the certificate of a Financial
Officer of the Borrower Representative, be substantially in the form of the
Compliance Certificate attached hereto as Exhibit C and certify that to the best
of his or her knowledge no Default or Event of Default has occurred (including
calculations demonstrating compliance, as of the dates of the financial
statements being furnished, with the covenant set forth in Section 6.11 hereof)
and, if such a Default or Event of Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (y) which certificate, in the case of the certificate
furnished by the independent public accountants referred in paragraph (a)(i)
above, may be limited to accounting matters and disclaim responsibility for
legal interpretations, but shall in any event state that to the best of such
accountants’ knowledge, as of the dates of the financial statements being
furnished no Default or Event of Default has occurred under any of the covenant
set forth in Section 6.11 hereof and, if such a Default or Event of Default has
occurred, specifying the nature and extent thereof;
 
(e) promptly after the same become publicly available, such registration
statements, annual, periodic and other reports, and such proxy statements and
other information, if any, as shall be filed by Holdings or any of
its Subsidiaries with the Securities and Exchange Commission pursuant to the
requirements of the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended, if any;
 
(f) within thirty (30) days of Holdings’ calendar year end, a summary of
business plans and financial operation annual budget (including, without
limitation, with respect to Capital Expenditures and cash flow) for Holdings and
its Subsidiaries on a consolidated basis for such fiscal year prepared by
management and presented to and approved by the Boards of Director of Holdings;
 
(g) within [***] days after the end of each fiscal month (or more frequently as
requested by the Administrative Agent following an Event of Default), a
Borrowing Base Certificate, substantially in the form of Exhibit D hereto,
executed by a Financial Officer of the Borrower Representative demonstrating
compliance as at the end of each month with the Maximum Availability
requirements and the Borrowers’ calculation of the Monthly Collateral NBV for
the Administrative Agent’s review and acceptance;
 
(h) (i) within forty-five (45) days after the end of each calendar year, the
annual physical appraisal by SH&E of the Collateral in the manner set forth in
that certain Pinnacle Airlines’ Spare Parts and Spare Engines  - A Proposal to
Provide Appraisal Services from SH&E to the Administrative Agent and Borrowers
dated April 23, 2009 (the “Appraisal Proposal”) as of December 31 of such
calendar year being appraised, and (ii) within thirty (30) days after the end of
each calendar quarter ending March 31, June 30 and September 30, a quarterly
desktop appraisal by SH&E of the Collateral in the manner set forth in the
Appraisal Proposal  as of each such quarter end;
 
(i) as soon as practicable, notification of the filing of all other material
financial reports, forms, filings, loan documents and financial information
submitted to the Securities and Exchange Commission;
 
(j) promptly upon becoming aware thereof, notice to the Administrative Agent of
the occurrence of any Default or Event of Default then continuing or the
occurrence of an event that will have a Material Adverse Effect on the Loan
Parties;
 
(k)  within [***] days after the end of each fiscal month, inventory files in
form and substance reasonably acceptable to the Administrative Agent indicating
the (i) part number, (ii) description, (iii) quantity, (iv) location and
(v) associated costs of such inventory. The Borrowers shall also provide any
other information regarding the Collateral as reasonably requested by
Administrative Agent and the Lenders, within [***] after the end of each fiscal
month or as otherwise mutually agreed;
 
(l) within [***] days after the end of each determination date of the Minimum
Liquidity requirement set forth in Section 6.11, a Compliance Certificate
substantially in the form of Exhibit C hereto, executed by a Financial Officer
of the Borrower Representative demonstrating compliance with the Minimum
Liquidity covenant;
 
(m) promptly following receipt, copies of any notice of default or event of
default under any lease for property in which any Collateral is located and
notice immediately following the termination of any lease or sublease where any
Collateral is located; and
 
(n) such other information as the Administrative Agent or the Required Lenders
(through the Administrative Agent) may reasonably request.
 
SECTION 5.2.   Maintenance of Property.  Borrowers will keep, and will cause
each other Loan Party to keep, all property useful and necessary in its business
as then conducted in good working order and condition, ordinary wear and tear
excepted, where the failure to do so would be reasonably expected to result in a
Material Adverse Effect.
 
SECTION 5.3.   Compliance with Laws.  The Loan Parties will comply, and cause
each Subsidiary to comply, with all applicable laws, ordinances, rules,
regulations, and requirements of governmental authorities (including, without
limitation, Environmental Laws and ERISA and the rules and regulations
thereunder and Federal Aviation Administration directives) except where failure
to comply could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 5.4.   Reserved.
 
SECTION 5.5.   Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used by the Borrowers to (i) refinance the Indebtedness
constituting the Convertible Notes by either (a) purchasing such Convertible
Notes in the open market and subsequently canceling such Convertible Notes, or
(b) repaying such Convertible Notes upon the first instance the Indebtedness
evidenced by such Convertible Notes may be called or, to the extent the call
date of such Convertible Notes is extended beyond the Term Loan Maturity Date,
such other Indebtedness of Borrowers and Holdings to the extent permitted in
accordance with Section 6.5(a) of this Agreement, (ii) pay fees and expenses in
connection with the Transactions, and (iii) purchase inventory and replacement
spare parts, rotables and engines, to the extent consistent with this
Agreement.  None of such proceeds will be used, directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of buying or carrying any
“margin stock” within the meaning of Regulation U.
 
SECTION 5.6.   Environmental Matters.  The Borrower Representative will promptly
give to the Administrative Agent notice in writing of any complaint, order,
citation or notice of violation with respect to, or if any Loan Party becomes
aware of, (i) the existence or alleged existence of a violation of any
applicable Environmental Law, (ii) any release into the environment, (iii) the
commencement of any cleanup pursuant to or in accordance with any applicable
Environmental Law of any Hazardous Materials, (iv) any pending legislative or
threatened proceeding for the termination, suspension or non-renewal of any
permit required under any applicable Environmental Law, (v) any property of the
Loan Parties that is or will be subject to a Lien imposed pursuant to any
Environmental Law, in each case that would be reasonably expected to result in a
Material Adverse Effect.
 
SECTION 5.7.   Taxes.  The Loan Parties will, and will cause each of its
Subsidiaries to, pay and discharge promptly when due all taxes, assessments and
governmental charges or levies imposed upon the Loan Parties or upon their
respective income or profits or in respect of their respective property before
the same shall become delinquent or in default, as well as all lawful claims for
labor, materials and supplies or otherwise, which, if unpaid, would give rise to
Liens upon such properties or any part thereof; provided, however, that such
payment and discharge shall not be required with respect to (i) any such tax,
assessment, charge, levy or claim so long as the validity or amount thereof
shall be diligently contested in good faith by appropriate proceedings and the
applicable party, shall have set aside on its books adequate reserves with
respect thereto, and such contest operates to suspend collection of the
contested tax, assessment, charge, levy or claims and enforcement of a Lien or
(ii) any tax, assessment, charge, levy or claims, the failure to pay and
discharge when due which, individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect.
 
SECTION 5.8.   Security Interests; Further Assurances.  The Loan Parties will at
all times, at their sole expense, take, or cause to be taken, all actions
necessary to maintain the Security Interests as valid and perfected first
priority Liens (including, without limitation, such filings with the FAA and
registrations with the international registry created and maintained pursuant to
the Cape Town Convention and further including Liens on spare parts and spare
engines acquired after the Effective Date), subject only to Liens permitted
under Section 6.2, and supply all information to the Administrative Agent
necessary for such maintenance.  The Loan Parties will at all times also take,
or cause to be taken, such actions as the Administrative Agent may reasonably
request from time to time (including, without limitation, the execution and
delivery of  security agreements, financing statements and other documents, the
filing or recording of any of the foregoing, and other collateral with respect
to which perfection is obtained by possession) to ensure that the indebtedness,
obligations and liabilities under this Agreement and the other Financing
Documents are secured by all of the Collateral.
 
SECTION 5.9.   Existence; Conduct of Business.  The Loan Parties will, and will
cause each of their Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, and comply with any new or additional requirements that may be
imposed on it or its business, including, without limitation, rights, licenses,
permits, privileges and franchises issued or granted by the FAA or any other
Governmental Authority or necessary to maintain its aircraft operating
certificate as in effect on the date hereof; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.3(a) or the termination, revocation or expiration of any right,
license, permit or franchise the absence of which, individually or in the
aggregate,  not reasonably be expected to have a Material Adverse Effect.
 
SECTION 5.10.   Litigation and Other Notices.  The Borrower Representative will
give the Administrative Agent prompt written notice of the following:
 
(a) the issuance by any court or Governmental Authority of any injunction,
order, decision or other restraint prohibiting, or having the effect of
prohibiting, the making of the Loans, or invalidating, or having the effect of
invalidating, any provision of this Agreement or the other Financing Documents
that would materially adversely affect the Lenders’ ability to enforce any
payment obligations hereunder, or the initiation of any litigation or similar
proceeding seeking any such injunction, order, decision or other restraint;
 
(b) the filing or commencement of any action, suit or proceeding against any
Loan Party or a Subsidiary, whether at law or in equity or by or before any
arbitrator or Governmental Authority, (i) which is material and is brought by or
on behalf of any Governmental Authority, or in which injunctive or other
equitable relief is sought or (ii) as to which it is probable (within the
meaning of Statement of Financial Accounting Standards No. 5) that there will be
an adverse determination and which, if adversely determined, would
(A) reasonably be expected to result in liability of any Loan Party or a
Subsidiary thereof in an aggregate amount of [***] or more, not reimbursable by
insurance, or (B) materially impairs the ability of any Borrower or a Subsidiary
thereof to perform its obligations under this Agreement, any Note or any other
Financing Document to which it is a party;
 
(c) any Default, specifying the nature and extent thereof and the action (if
any) which is proposed to be taken with respect thereto;
 
(d) any development in the business or affairs of the Loan Parties which has had
or which could be expected to have, in the reasonable judgment of the Borrower
Representative, a Material Adverse Effect;
 
(e) any change in Holdings’ or its Subsidiaries’ accounting practices with
regard to depreciation and/or establishing reserves for any or all of the
Collateral or any other material change in any accounting practices or
procedures of Holdings or its Subsidiaries, in each case no later than five (5)
Business Days of such change; and
 
(f) the commencement of any investigation by a Governmental Authority of any
Borrower or Holdings including, without limitation, any non-routine FAA audit of
any Borrower or Holdings which could reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 5.11.   Reserved.
 
SECTION 5.12.   Contracts.  Each Loan Party will, at its expense, at all times
perform and comply with, in all material respects, all terms and provisions of
each Material Contract to which it is or hereafter becomes a party required to
be performed or complied with by it and enforce the terms and provisions thereof
in accordance with its terms, and will not waive, amend or modify any provision
thereof in any manner other than in the ordinary course of business of such Loan
Party or for a valid business reason except to the extent of any of the
foregoing would not cause a Material Adverse Effect.  Each Loan Party will
notify the Administrative Agent promptly in writing upon any termination of any
Material Contract, in whole or in part, or any material breach, default or event
of default by any party thereunder which could have a Material Adverse Effect.
 
SECTION 5.13.   ERISA.  Each of the Loan Parties and each ERISA Affiliate shall
continue to fulfill its obligations under the minimum funding standards of ERISA
and the Internal Revenue Code with respect to each Plan and remain in compliance
in all material respects with the applicable provisions of ERISA and the Code
with respect to each Plan, and has not incurred any liability under Title IV of
ERISA (i) to the PBGC other than a liability to the PBGC for premiums under
Section 4007 of ERISA or (ii) in respect of a Multiemployer Plan which has not
been discharged in full when due where the failure of such obligations would be
reasonably likely to result in a Material Adverse Effect.
 
SECTION 5.14.   Lenders’ Meeting.  Within fifteen (15) days after delivery to
the Administrative Agent and Lenders of financial statements pursuant to
Section 5.1(a), Borrowers will in each case to the extent requested by either
the Administrative Agent or Required Lenders, conduct a meeting of the
Administrative Agent and the Lenders to discuss the most recently reported
financial results and the financial condition of the Loan Parties, at which
meeting shall be present a Financial Officer and such other officers of the Loan
Parties as may be reasonably requested to attend by the Administrative Agent or
any Lender, such request or requests to be made within a reasonable time prior
to the scheduled date of such meeting.  Such meeting may be conducted via
teleconference for all meetings following deliveries of financial statements
pursuant to Sections 5.1(b) and (c).
 
SECTION 5.15.   Collateral Matters.  The Borrowers will use their best efforts
to ensure that all containers, boxes, pallets and the like that contain
inventory or engines that are included in the Collateral and which are held or
stored at premises that are not under the exclusive control of the Borrowers are
properly marked as being the property of the Borrowers.
 
SECTION 5.16.   Anti-Terrorism Laws Compliance.  The Borrowers shall provide to
the Administrative Agent and the Lenders such information and take such actions
as are reasonably requested by the Administrative Agent in order to assist the
Administrative Agent and the Lenders with compliance with the Anti-Terrorism
Laws.
 
SECTION 5.17.   Engine Warranties Acknowledgment.  Within [***]  days of the
Effective Date, to the extent not assignable in accordance with their terms, the
Administrative Agent shall have received the relevant consent or acknowledgment
from the applicable engine manufacturers of the collateral assignment of the
Engine Warranties in the Security Agreement, in form and substance acceptable to
Administrative Agent, and covering such other matters relating to the Loan
Parties and this Agreement and the Transactions as the Required Lenders shall
reasonably request.
 
SECTION 5.18.   Spare Parts Tracking System License Agreement.  Within
[***]  days of the Effective Date, the Administrative Agent, Holdings, the
Borrowers and any other relevant Person shall have entered into a collateral
assignment of license agreement acknowledged by the provider of such license
which permits the Administrative Agent, upon the notification of an Event of
Default by the Administrative Agent to such provider, to utilize the relevant
software or other intellectual property necessary to use or operate the Tracking
System (as defined in the Security Agreement), and covering such other matters
relating to the Loan Parties and this Agreement and the Transactions as the
Required Lenders shall reasonably request.
 

 

 ARTICLE VI 

 
NEGATIVE COVENANTS
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full, each Borrower covenants and agrees with the Lenders that:
 
SECTION 6.1.   Reserved.
 
SECTION 6.2.   Liens.  No Borrower will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any Collateral, except:
 
(a) Permitted Encumbrances; and
 
(b) Liens created by the Financing Documents in favor of the Administrative
Agent and the Lenders.
 
SECTION 6.3.   Fundamental Changes.
 
(a) No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, or otherwise dispose of (in one
transaction or in a series of transactions) the stock or other Equity Interests
of any of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, a Loan Party may merge into or
consolidate with another Person so long as such Loan Party’s rights and
obligations under this Agreement are assumed in their entirety by the surviving
Person.
 
(b) No Borrower will, nor will it permit any Subsidiary to, (i) engage to any
material extent in any business other than businesses of the type conducted by
Borrowers on the date hereof and businesses reasonably related thereto,
(ii) change its fiscal year or (iii) change its method of accounting as it
relates to the Collateral included in the calculation of the Borrowing Base;
provided, however, if Borrowers change their method of accounting as it relates
to the Collateral but continues to provide the Administrative Agent with
Borrowing Base calculations and inventory reporting required pursuant to
Section 5.1 prepared in accordance with the accounting practices and policies
used by Borrowers as of March 31, 2009, such changes in methods of accounting
shall be permitted.
 
SECTION 6.4.   Acquisitions.  No Borrower will, nor will it permit any
Subsidiary to, purchase, hold or acquire (including pursuant to any merger with
any Person that was not a wholly owned Subsidiary prior to such merger) any
Equity Interests, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, or make or
permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (collectively,
“Investments”) during the occurrence and continuance of a Default or Event of
Default; provided, however, the parties hereto acknowledge and agree that if
Borrower or any Subsidiary is permitted to make an Investment in compliance with
the foregoing clause, the Minimum Liquidity covenant set forth in Section 6.11
hereof may be revised as reasonably determined by the Administrative Agent upon
the making of such Investment.
 
SECTION 6.5.   Prepayment or Modification of Indebtedness; Modification of
Operating Documents; Change of Business Location; Change of Name.
 
(a) No Borrower will, nor will it permit any Subsidiary to, directly or
indirectly prepay, to the extent such prepayment is optional or at Borrower’s
discretion, redeem, purchase, repurchase or retire (or offer to prepay, redeem,
purchase, repurchase or retire), or make any cash interest or principal payments
in excess of regularly scheduled payments with respect to any Indebtedness,
other than Indebtedness incurred hereunder, provided, however, (i) so long as no
Default or Event of Default has occurred and is continuing, and (ii) the
Borrowers are in compliance with the Minimum Liquidity covenant set forth in
Section 6.11 exists before and after giving effect to any such payment as of the
date of such determination, the Borrowers may (x) prepay amounts owing with
respect to the line of credit extended by Citibank in accordance with the terms
of loan documents in effect on the date hereof, (y) make prepayments
of principal and interest under each Borrower's pre-delivery payment financing
with Export Development Canada in respect of the purchase of certain Bombardier
Inc. aircraft in accordance with the terms of loan documents in effect on the
date hereof, and (z) make repayments with respect to the Convertible Notes in
accordance with Section 5.5 hereof, provided that the Borrowers may optionally
prepay other Indebtedness using proceeds of the Loans to the extent the first
call date for the redemption of the Convertible Notes is extended beyond the
Term Loan Maturity Date.
 
(b) No Borrower will, nor will it permit any Subsidiary to, modify, amend or
alter their operating agreements, certificates or articles of incorporation or
other constitutive documents in any manner that would have a Material Adverse
Effect on such party.
 
(c) No Borrower will, and will not permit any of its Subsidiaries to, relocate
its principal executive offices or other facilities or establish new business
locations or store any Collateral at a location not identified to the
Administrative Agent on or before the Effective Date, without providing not less
than thirty (30) days’ advance written notice to the Administrative Agent.
 
(d) No Borrower will, and will not permit any of its Subsidiaries to, change its
corporate name, jurisdiction of organization or organizational identification
number, or establish new or additional trade names without providing not less
than thirty (30) days’ advance written notice to the Administrative Agent.
 
SECTION 6.6.   Reserved.
 
SECTION 6.7.   Reserved.
 
SECTION 6.8.   Restrictive Agreements.  No Borrower will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of any Borrower or any Subsidiary to create, incur or
permit to exist any Lien upon any of the Collateral; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement or any of the other Financing Documents, (ii) the foregoing shall
not apply to restrictions and conditions existing on the date hereof identified
on Schedule 6.8 (but shall apply to any amendment or modification expanding the
scope or duration of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary or any asset pending such sale, provided
such restrictions and conditions apply only to the Subsidiary or asset that is
to be sold and such sale is permitted hereunder, and (iv) the foregoing shall
not apply to customary provisions in leases, licenses and other contracts
restricting the assignment thereof.
 
SECTION 6.9.   Compliance with Anti-Terrorism Laws.  No Borrower will, nor will
permit any Subsidiary to, directly or indirectly, knowingly enter into any
agreement with any Person listed on the OFAC Lists.  Each Borrower shall
immediately notify Administrative Agent if such Borrower has knowledge that any
Borrower or Subsidiary is listed on the OFAC Lists or (i) is convicted on,
(ii) pleads nolo contendere to, (iii) is indicted on or (iv) is arraigned and
held over on charges involving money laundering or predicate crimes to money
laundering.  No Borrower will, nor will any Borrower permit any Subsidiary to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.
 
SECTION 6.10.   Reserved.
 
SECTION 6.11.   Minimum Liquidity.  Holdings and Borrowers will not permit their
Liquidity [***].  Borrower Representative shall provide Administrative Agent
with evidence of compliance with the Minimum Liquidity requirement, in form and
substance satisfactory to Administrative Agent, within four (4) Business Days of
each testing date set forth in Section 6.11(a), and within two (2) Business Days
of each testing date for such testing dates set forth in Sections 6.11(b) and
(c).
 
SECTION 6.12.   Reg U Requirements.  None of the Borrowers shall use any portion
of the proceeds of any Loans for the purpose of purchasing or carrying any
“margin stock” (as defined in Regulation U of the Board of Governors of the
Federal Reserve System) in any manner which violates the provisions of
Regulation T, U or X of said Board of Governors or for any other purpose in
violation of any applicable statute or regulation.
 
SECTION 6.13.   Permitted Sales or Dispositions.  Except to the extent otherwise
permitted in the Security Agreement, no Borrower will, nor will any Borrower
permit any Subsidiary or any other Person acting by, through or under it, to
sell, transfer, lease or dispose of any of the Collateral without the prior
written consent of  the Administrative Agent, which consent may be withheld in
the Administrative Agent’s sole discretion other than (i) sales for cash or
exchanges of parts in the ordinary course of business, not to exceed [***] in
the aggregate in any fiscal year or [***] in the aggregate in any calendar
month, (ii) sales or other dispositions for cash of damaged, obsolete,
obsolescent, unmerchantable or excess parts, and (iii) as permitted by the
Security Agreement.
 
ARTICLE VII                                
 
EVENTS OF DEFAULT AND APPLICATION OF PROCEEDS
 
SECTION 7.1.   Events of Default.  If any of the following events (“Events of
Default”) shall occur:
 
(a) the Borrowers shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
 
(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Financing Document, when and as the
same shall become due and payable, [***];
 
(c) any representation or warranty made or deemed made by any Loan Party in the
Financing Documents, or in any report, certificate, financial statement or other
document furnished pursuant to the Financing Documents, shall prove to have been
incorrect in any material respect as of the date when made or deemed made;
 
(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.1 (excluding subparagraph 5.1(i)), 5.5, 5.8,
5.9 (with respect to each Borrower’s existence), 5.15 or 5.16 or in Article VI
of this Agreement, or Section 2.03 or Article III of the Security Agreement;
 
(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specifically set forth
in this Article) or any other Financing Document (other than those specifically
set forth in this Article), and such failure shall continue unremedied for a
period of [***] after the earlier of any Loan Party’s knowledge of such failure
or notice thereof from the Administrative Agent to the Borrower Representative;
 
(f) any Loan Party shall (i) fail to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Material Indebtedness (other than Indebtedness hereunder), or
(ii) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders or the
beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be purchased, repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to purchase, repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity, or
cash collateral in respect thereof to be demanded provided that any notice, if
required, and cure period, if any, shall first have been given or allowed;
 
(g) an involuntary case or proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Loan Party or any Subsidiary of its debts, as applicable, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, examinership, liquidation, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a liquidator, examiner,
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
[***] days or an order or decree approving or ordering any of the foregoing
shall be entered;
 
(h) any Loan Party or any Subsidiary shall (i) voluntarily commence any case or
proceeding or file any petition seeking liquidation, examinership,
reorganization or other relief under any Federal, state or foreign bankruptcy,
liquidation, examinership, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
clause (g) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
 
(i) any Loan Party or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
 
(j) one or more judgments for the payment of money in an aggregate amount in
excess of [***] pertaining to the Collateral or [***] with respect to all assets
of the Borrowers (not covered by insurance where the carrier has accepted
responsibility) shall be rendered against the any Loan Party or any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any material assets of any Borrower or any Subsidiary to enforce any
such judgment;
 
(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
 
(l) a Change in Control shall occur;
 
(m) any of the Financing Documents shall for any reason cease to be, or shall be
asserted by any Person obligated thereunder not to be, a legal, valid and
binding obligation of such Person, including, without limitation, the improper
filing by such Person of an amendment or termination statement relating to a
filed financing statement describing the Collateral that names the
Administrative Agent as secured party, or any Lien on any material portion of
the Collateral purported to be created by any of such Financing Documents shall
for any reason cease to be, or be asserted by any Person granting any such Lien
not to be a valid, first priority perfected Lien (except to the extent otherwise
permitted under any of the Financing Documents);
 
(n) any material damage to, or loss, theft or destruction of, any material
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty not
otherwise covered by Article III of the Security Agreement or continuing for
more than [***] beyond the coverage of any applicable business interruption
insurance, if in the case of any of the foregoing, any such event or
circumstance could reasonably be expected to have a Material Adverse Effect on a
material portion of the Collateral;
 
(o) any Financing Document shall at any time for any reason cease to be in full
force and effect (other than in accordance with the terms hereof or the terms of
any other Financing Document), as applicable, or the validity, binding effect or
enforceability thereof shall be contested by any Loan Party (other than any
Lender or Administrative Agent), or any Loan Party shall deny that it has any or
further liability or obligation under any Financing Document, or any such
Financing Document shall be, or shall be deemed, terminated (other than in
accordance with the terms thereof or the terms of any other Financing Document),
invalidated, revoked or set aside or in any way cease to give or provide to the
Lenders and the Administrative Agent the benefits purported to be created
thereby;
 
(p) any Borrower or their Subsidiaries shall receive notice that a Material
Contract shall be terminated, cancelled or modified in a manner that is
materially adverse to such Borrower or Subsidiary, or the occurrence of any
termination, cancellation or materially adverse modification of a Material
Contract if no notice is given; provided, however, if Borrower receives notice
of a materially adverse modification or a materially adverse modification
occurs, such Borrower or Subsidiary shall have thirty (30) days to replace such
Material Contract on the same or better terms before such modification gives
rise to an Event of Default;
 
(q) the occurrence of a Collateral Shortfall Default; or
 
(r) either Borrower ceases to be a Certificated Air Carrier (as defined in the
Security Agreement),
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any one
or more of the following actions, at the same or different times:  (i) terminate
the Term Loan Commitment, and thereupon the Term Loan Commitment shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower,  or (iii) exercise any other rights or remedies available under
the Financing Documents, the UCC or other applicable law; and in case of any
event with respect to the Loan Parties described in clause (g), (h) or (r) of
this Article, the Term Loan Commitment shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Obligations of the Loan Parties accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Loan Parties.
 
SECTION 7.2.   Application of Proceeds.
 
(a) All Proceeds collected by the Administrative Agent upon any sale, other
disposition of or realization upon any of the Collateral, together with any
offsets, voluntary payments by any Borrower or others and any other sums
received or collected in respect of the Obligations received by the
Administrative Agent, shall be applied as follows:
 
FIRST, to the payment of all reasonable costs and expenses incurred by the
Administrative Agent in connection with such collection or sale or otherwise in
connection with this Agreement, the Financing Documents or any of the
Obligations, including, but not limited to, those under Section 4.02 of the
Security Agreement, all court costs and the reasonable fees and expenses of its
agents and legal counsel, the repayment of all advances made by the
Administrative Agent under this Agreement or any of the Financing Documents on
behalf of the Borrowers and any other reasonable costs or expenses incurred in
connection with the exercise of any right or remedy hereunder;
 
SECOND, pro rata to the payment in full of principal and interest in respect of
any Loans outstanding (pro rata as among the Lenders in accordance with the
amounts of the Loans made by them pursuant to this Agreement);
 
THIRD, pro rata to the payment in full of all Obligations (other than those
referred to above) owed to the Administrative Agent and/or the Lenders (pro rata
as among the Lenders in accordance with the amount of the Obligations owed to
them on the date of any such distribution);
 
FOURTH, to the Borrowers or such other party entitled thereto, as the case may
be, or their successors and assigns, or as a court of competent jurisdiction may
otherwise direct.
 
(b) Each Borrower shall remain liable to the extent of any deficiency between
the amount of all Proceeds realized upon sale, other disposition or collection
of the Collateral, and monies held as Collateral pursuant to this Agreement and
the aggregate amount of unpaid Obligations.  Upon any sale of any Collateral by
the Administrative Agent (whether by virtue of the power of sale granted under
the Financing Documents, pursuant to judicial proceeding, or otherwise), the
receipt by the Administrative Agent or the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold,
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.
 
SECTION 7.3.   Collateral Accounts.  Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the
right to cause to be established and maintained, at its principal office or such
other location or locations as it may establish from time to time in its
discretion, one or more accounts (collectively, “Collateral Accounts”) for the
collection of cash Proceeds of Collateral.  Such Proceeds, when deposited, shall
continue to constitute Collateral for the Obligations and shall not constitute
payment thereof until applied as herein provided.  The Administrative Agent
shall have sole dominion and control over all funds deposited in any Collateral
Accounts, and such funds may be withdrawn therefrom only by the Administrative
Agent.  Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent shall have the right to (and, if directed by the Required
Lenders pursuant to this Agreement, shall) apply amounts held in the Collateral
Accounts in payment of the Obligations in the manner provided for in Section 7.2
above.
 
ARTICLE VIII    
 
 
THE ADMINISTRATIVE AGENT
 
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent both as administrative agent and collateral agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Financing Documents, together with such actions and powers as are
reasonably incidental thereto.
 
The Person serving as the Administrative Agent hereunder and under the other
Financing Documents shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with any Loan
Party or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein or in the other Financing Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
thereby that the Administrative Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.2), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for any failure to disclose, any
information relating to the Loan Parties or any of their Subsidiaries that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower Representative or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone in accordance
with Section 2.6 and believed by it to be made by the proper Person, and shall
not incur any liability for relying thereon.  The Administrative Agent may
consult with legal counsel (who may be counsel for any of the Lenders),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their activities
as Administrative Agent.
 
With respect to the release of Collateral, the Lenders hereby irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Lien granted to or held by the Administrative Agent upon any
property covered by this Agreement or the other Financing Documents (i) upon
termination or expiration of the Commitments, the payment and satisfaction of
all Obligations arising with respect to the Loans (including, without
limitation, all fees and expenses payable hereunder and under the other
Financing Documents), or (ii) constituting property being sold or disposed of in
compliance with the provisions of the Financing Documents (and the
Administrative Agent may rely in good faith conclusively on any certificate
stating that the property is being sold or disposed of in compliance with the
provisions of the Financing Documents, without further inquiry); provided,
however, that (x) the Administrative Agent shall not be required to execute any
release on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (y) such release shall not in any manner discharge, affect or impair any
Liens upon all interests retained, all of which shall continue to constitute
part of the Collateral covered by the Financing Documents.
 
With respect to perfecting security interests in Collateral which, in accordance
with Article 9 of the Uniform Commercial Code or any comparable provision of any
Lien perfection statute in any applicable jurisdiction, can be perfected only by
possession, each Lender hereby appoints each other Lender its agent for the
purpose of perfecting such interest.  Should any Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent, and, promptly upon the Administrative
Agent’s request, shall deliver such Collateral to the Administrative Agent or in
accordance with the Administrative Agent’s instructions.  Each Lender agrees
that it will not have any right individually to enforce or seek to enforce this
Agreement or any other Financing Document or to realize upon any Collateral for
the Loans, it being understood and agreed that such rights and remedies may be
exercised only by or with the approval of the Administrative Agent.
 
In the event that a petition seeking relief under Title 11 of the United States
Code or any other Federal, state or foreign bankruptcy, insolvency, liquidation
or similar law is filed by or against any Loan Party, the Administrative Agent
is authorized, to the fullest extent permitted by applicable law, but shall not
be required, to file a proof of claim on behalf of itself, the Lenders in such
proceeding for the total amount of Obligations owed by such Person.  With
respect to any such proof of claim which the Administrative Agent may file, each
Lender acknowledges that without reliance on such proof of claim, such Lender
shall make its own evaluation as to whether an individual proof of claim must be
filed in respect of such Obligations owed to such Lender and, if so, take the
steps necessary to prepare and timely file such individual claim.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower Representative.  Upon any such
resignation, the Required Lenders shall have the right, with the approval of the
Borrower Representative (not to be unreasonably withheld, except that no such
approval shall be required upon the occurrence and during the continuance of an
Event of Default), to appoint a successor.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank with such an
office.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower Representative and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.  Each Lender acknowledges the
potential conflict of interest of each other Lender as a result of Lenders
holding disproportionate interests in the Loans, and expressly consents to and
waives any claim based upon such conflict of interest.
 
Each Lender authorizes the Administrative Agent to release Liens on any
Collateral sold, transferred or otherwise disposed of by any Loan Party as
permitted by this Agreement or the Security Agreement to the extent all
conditions set forth herein and therein are satisfied.
 
ARTICLE IX
 
RESERVED
 
ARTICLE X
 
MISCELLANEOUS
 
SECTION 10.1.   Notices.
 
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(i) if to the Loan Parties, c/o the Borrower Representative at 1689 Nonconnah
Blvd., Suite 111, Memphis, Tennessee 38132, attention:  General Counsel
(telecopy no. (901) 358-4103);
 
(ii) if to the Administrative Agent, to 30 S. Wacker Drive, Chicago, IL 60606,
attention: John Heskin, and to 11 West 42nd Street, 12th Floor, New York, New
York 10036, attention: Chief Counsel, with copies for informational purposes
only to Vedder Price P.C., 222 North LaSalle Street, Suite 2400, Chicago,
Illinois 60601, Attention: Michael A. Nemeroff (Telecopy No. (312) 609-5005);
and
 
(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower Representative
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
 
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
SECTION 10.2.   Waivers; Amendments.
 
(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrowers therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default or Event of Default at the time.
 
(b) Neither this Agreement nor any provision hereof nor any provision of any
other Financing Document may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Loan Parties and the
Required Lenders or by the Loan Parties and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Term Loan Commitment of any Lender without the written consent
of such Lender, (ii) reduce the principal amount of the Term Loan or Note or
reduce the rate of interest thereon, or reduce any fees payable to or for the
account of Lenders hereunder, without the written consent of each Lender
directly affected thereby, (iii) postpone the Term Loan Maturity Date or the
scheduled date of payment of the principal amount of any Loan (other than
pursuant to Section 2.9(d) or (e) hereof), or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment
without the written consent of each Lender directly affected thereby,
(iv) change Section 2.16(b) or 2.16(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) release all or a material portion of the Collateral (except
following termination of the Term Loan Commitment and payment in full of all
Obligations then outstanding or make overadvances (other than for the purpose of
preserving Collateral), (vi) except as provided herein or in the other Financing
Documents, release all or substantially all of the Collateral, or (vii) change
any of the provisions of this Section or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, and provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent.
 
SECTION 10.3.   Expenses; Indemnity; Damage Waiver.
 
(a) The Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, each Lender and their Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and each Lender, in connection with the preparation of this Agreement and
the other Financing Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and out-of-pocket field examination
expenses, and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
 
(b) The Borrowers shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claim, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
 
(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Administrative Agent or its respective Related Parties under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the applicable Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought and based upon the
outstanding principal amount of the Term Loan at such time) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Related Party in its capacity
as such.
 
(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions or any Loan or the use of the proceeds thereof.
 
(e) All amounts due under this Section shall be payable promptly after written
demand therefor.
 
SECTION 10.4.   Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by any Loan Party without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 10.4.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.
 
(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Term Loan
Commitment) with the prior written consent (such consent not to be unreasonably
withheld) of the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for assignments in respect of a Term Loan
Commitment if such assignment is to a Person that is a Lender with a Commitment
in respect of such facility, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) Minimum Amounts.  Except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Term Loan Commitment, the amount of the Term Loan Commitment
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than [***] in the case of such
Lender’s Term Loan Commitment, unless Administrative Agent otherwise consents;
 
(B) Recording Fee.  The parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a [***];
 
(C) Administrative Questionnaire.  If the assignee is not an existing Lender
hereunder, such assignee shall deliver an Administrative Questionnaire to the
Administrative Agent;
 
(D) No Assignment to any Borrower.  No assignment shall be made to any Borrower
or any of a Borrower’s Affiliates or Subsidiaries; and
 
(E) No Assignment to Natural Persons.  No assignment shall be made to a natural
person.
 
For the purposes of this Section 10.4(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) engaged in
making, purchasing, holding, or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is advised,
administered, or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers, advises or manages a
Lender; and with respect to any Lender that is an investment fund, any other
investment fund that invests in loans and that is advised, administered or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 10.4, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 10.3).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.4 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(c) Register.
 
(i) The Loans shall be issued in registered form and shall be transferable only
upon a register (the “Register”) maintained by the Administrative Agent as
Registrar (the “Registrar”), acting solely for this purpose as an agent of the
Borrowers.  The Registrar shall maintain the Register at one of its offices in
the United States for the recordation of the names and addresses of the holders
of the Notes from time to time.  The Registrar shall record each transfer of all
or part of the Loans to a transferee on the Registrar upon written notification
by the registered owner of such transfer (with the Registrar being allowed to
rely conclusively on any such notification).  The entries in the Register shall
be conclusive, and the Borrowers, the Administrative Agent and Lenders may deem
and treat the Person whose name is recorded in the Register pursuant to the
terms hereof as the owner of the Loans and holders of the Notes for the purpose
of receiving payment of, or on account of, the principal and interest due on the
Loans and for all other purposes, notwithstanding notice to the contrary,
provided that, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or Borrower’s Obligations
in respect of any Loan.  The Register shall be available for inspection by the
Borrowers and the Lenders, at any reasonable time and from time to time upon
reasonable prior notice.  Each Borrower hereby designates the entity serving as
Administrative Agent to serve as such Borrower’s agent solely for purposes of
maintaining the Register as provided in this Section, and each Borrower hereby
agrees that, to the extent such entity serves in such capacity, the entity
serving as Agent and its affiliates, and its and its affiliates officers,
directors, employees and agents shall constitute “Indemnitees” under
Section 10.3(b).
 
(ii) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this
Section 10.4, any Note or Notes subject to such assignment and any written
consent to such assignment required by paragraph (b) of this Section 10.4, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.  Upon notice to the Borrower Representative, at no
expense to any Loan Party, the Borrowers shall execute and deliver to the
Administrative Agent in exchange for such surrendered Notes, new Notes to the
assignee in an amount equal to the portion of the Commitments assumed by it
pursuant to such Assignment and Assumption and, if the assigning Lender has
retained any Commitment hereunder, new Notes to the assigning Lender in an
amount equal to the respective Commitments retained by it hereunder.
 
(iii) At the request of the registered owner of the Note, the Administrative
Agent shall note a collateral assignment of the Note on the Register and,
provided that the Administrative Agent has been given the name and address of
such collateral assignee, the Administrative Agent (i) shall not permit any
further transfers of the Note on the Register absent receipt of written consent
to such transfers from such collateral assignee and (ii) shall record the
transfer of the Note on the Register to such collateral assignee (or such
collateral assignee’s designee, nominee or assignee) upon written request by
such collateral assignee.
 
(d) Participations.
 
(i) Any Lender may, without the consent of the Loan Parties or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
 
(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Financing Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Financing Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.2(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees, to the fullest extent permitted under
applicable law, that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.8 as though it were a Lender, provided
such Participant agrees in writing to be subject to Section 2.16(c) as though it
were a Lender.
 
(e) Limitation on Participant’s Rights.  A Participant shall not be entitled to
receive any greater payment under Section 2.13 or 2.15 other than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender, i.e., if it were a Lender, shall not be entitled
to the benefits of Section 2.15 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.15(e) as though it were a
Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement and the Notes
issued to such Lender to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
(g) Limitation on Effectiveness.  Notwithstanding anything contained herein to
the contrary, in the case of an assignment by any Lender to any Affiliate of
such Lender, such assignment shall be effective as between such assigning Lender
and its Affiliate immediately without compliance with the conditions for
assignment under this Section 10.4, but shall not be effective with respect to
the Borrowers, the Administrative Agent or any Lender, and the Borrowers, the
Administrative Agent and each Lender shall be entitled to deal solely and
directly with such assigning Lender under any such assignment, in each case,
until all of the conditions for assignment under this Section 10.4 have been
complied with.
 
(h) Securitization.  In addition to any other assignment permitted pursuant to
this Section, Loan Parties hereby acknowledge that (x) the Lenders, their
Affiliates and Approved Funds (each, a “Lender Party” and collectively, “Lender
Parties”) may sell or securitize the Loans (a “Securitization”) through the
pledge of the Loans as collateral security for loans to a Lender Party or the
assignment or issuance of direct or indirect interests in the Loans (such as,
for instance, collateralized loan obligations), and (y) such Securitization may
be rated by a Rating Agency (as defined in Section 10.12).  The  Loan Parties
shall reasonably cooperate with the Lender Parties to effect the Securitization
including, without limitation, by (a) amending this Agreement and the other Loan
Documents, and executing such additional documents, as reasonably requested by
the Lenders in connection with the Securitization, (b) providing such
information as may be reasonably requested by the Lenders or Rating Agencies in
connection with the rating of the Loans or the Securitization, and (c) providing
a certificate (i) agreeing to indemnify the Lender Parties, or any party
providing credit support or otherwise participating in the
Securitization,  including any investors in a securitization entity
(collectively, the “Securitization Parties”) for any losses, claims, damages or
liabilities (the “Securitization Liabilities”) to which the Lender Parties or
such Securitization Parties may become subject insofar as the Securitization
Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any Loan Document or in any
writing delivered by or on behalf of any Loan Party to the Lender Partiers in
connection with any Loan Document or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein, or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, and such indemnity
shall survive any transfer by the Lenders or their successors or assigns of the
Loans, and (ii) agreeing to reimburse the Lender Parties and the other
Securitization Parties for any legal or other expenses reasonably incurred by
such Persons in connection with defending the Securitization Liabilities.
 
SECTION 10.5.   Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, or any Lender may have had
notice or knowledge of any Default, Event of Default or incorrect representation
or warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.13, 2.14, 2.15 and 10.3 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Term Loan, the expiration
the Term Loan Commitment or the termination of this Agreement or any provision
hereof.  Notwithstanding the foregoing, the Administrative Agent hereby agrees
to release all of its Liens on the Collateral upon payment in full of all
Obligations.
 
SECTION 10.6.   Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Financing Documents and any separate letter agreements with respect to or
referring to fees and other amounts payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
SECTION 10.7.   Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof, and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 10.8.   Right of Setoff.  (a) Subject to the provisions of
Section 10.8(b) below, If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Financing Document held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Financing Document and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
(b) If any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of setoff or otherwise) on account of principal of,
or interest on, any of the Loans made by it, in excess of its pro rata share of
payments then or thereafter obtained by all Lenders upon principal of and
interest on all such Obligations, such Lender shall purchase from the other
Lenders such participations in the Term Loan held by them as shall be necessary
to cause such purchasing Lender to share the excess payment or other recovery
ratably in accordance with the applicable percentages of the aggregate Term Loan
Commitment of the Lenders; provided, however, that if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
holder, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest.
 
SECTION 10.9.   GOVERNING LAW; Jurisdiction; Consent to Service of Process.
 
(a) THIS AGREEMENT, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATION
LAW OF THE STATE OF NEW YORK, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.
 
(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court for the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Financing Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any of the other Financing
Documents shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Loan Party or its properties in the courts of any jurisdiction.
 
(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Financing
Documents in any court referred to in paragraph (b) of this Section.  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d) Each Loan Party irrevocably consents to service of process in the manner
provided for notices in Section 10.1.  Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.
 
SECTION 10.10.   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OF THE OTHER FINANCING DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 10.11.   Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 10.12.   Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, Rating
Agencies, portfolio management servicers, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any of the other Financing Documents or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) to a Person that is a trustee,
investment advisor, collateral manager, servicer, noteholder or secured party in
a Securitization (as hereinafter defined) in connection with the administration,
servicing and reporting on the assets serving as collateral for such
Securitization, (h) with the consent of the Borrower Representative or (i) to
the extent such Information (i) becomes publicly available, other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than a Loan Party.  Notwithstanding the foregoing, each of the
Administrative Agent and the Lenders may disclose to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of the
Transactions and all materials of any kind (including opinions and tax analysis)
that have been provided to such Persons relating to the tax treatment and tax
structure of the Transactions (it being understood that this authorization is
retroactively effective to the commencement of the first discussions between or
among any of the parties regarding the Transactions).  For the purposes of this
Section, (i) “Information” means all information received from any Loan Party
relating to the Loan Parties or their business, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by such Loan Party; provided that, in the case of
information received from a Loan Party after the date hereof, such information
is clearly identified as confidential at the time of delivery.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information and (ii) “Rating Agencies” means Moody’s Investor
Services, Inc., Standard and Poor’s Ratings Group, a Division of McGraw Hill
Corporation, Fitch Ratings Ltd., or any other nationally recognized rating
agency or service.  The obligations of any Person required to maintain the
confidentiality of Information as provided in this Section shall continue with
respect to any item of Information for only so long as the item of Information
has or retains a confidential nature, but in no event beyond a period of two (2)
years from the date of delivery of such item of Information to such Person.  In
no event shall the Administrative Agent or any Lender be obligated or required
to return any Information or other materials furnished by a Loan Party.
 
SECTION 10.13.   Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 10.14.   Publication.  No Loan Party or Affiliate thereof will in the
future issue any press releases or other public disclosure using the name
“C.I.T. Leasing Corporation” or its Affiliates or any other Lender or its
Affiliates or referring to this Agreement or the other Financing Documents
without at least two (2) Business Days’ prior notice to Administrative Agent and
Lender, if applicable, and without the prior written consent of Administrative
Agent and Lender, if applicable, unless (and only to the extent that) such Loan
Party or Affiliate is required to do so under Applicable Law and then, in any
event, such Loan Party or Affiliate will consult with Administrative Agent
before issuing such press release or other public disclosure.  Each Loan Party
expressly consents to and authorizes the publication by Administrative Agent or
any Lender of a summary description of the transaction(s) contemplated by this
Agreement in any format (including tombstones, deal listings or similar
advertising materials), which may be published in one or more of financial or
other industry periodicals, newspapers, reporting services, trade organizations,
written promotional materials, Administrative Agent or Lender web site, etc.  In
addition, each Loan Party expressly consents to and authorizes Administrative
Agent or Lender to provide to financial or other industry periodicals,
newspapers, reporting services or trade organizations information necessary and
customary for inclusion of the transaction(s) in league table measurements,
including the aggregate dollar value of the transaction.
 
SECTION 10.15.   Currency.  All references herein with respect to currency
denominations of “Dollars” or “$” shall mean U.S. Dollars.
 
ARTICLE XI
 


 
BORROWER REPRESENTATIVE
 
SECTION 11.1.   Appointment; Nature of Relationship.  Holdings is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Financing
Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this
Article XI.  Additionally, the Borrowers hereby appoint the Borrower
Representative as their agent to receive all of the proceeds of the Loans in any
account designated by Borrower Representative, at which time the Borrower
Representative shall promptly disburse such Loans to the appropriate
Borrower.  The Administrative Agent and the Lenders, and their respective
Affiliates, and their respective officers, directors, agents or employees, shall
not be liable to the Borrower Representative or any Borrower for any action
taken or omitted to be taken by the Borrower Representative or the Borrowers
pursuant to this Section 11.1.
 
SECTION 11.2.   Powers.  The Borrower Representative shall have and may exercise
such powers under the Financing Documents as are specifically delegated to the
Borrowers and/or the Borrower Representative by the terms of each thereof,
together with such powers as are reasonably incidental thereto.  The Borrower
Representative shall have no implied duties to the Borrowers, or any obligation
to the Lenders to take any action thereunder except any action specifically
provided by the Financing Documents to be taken by the Borrower Representative.
 
SECTION 11.3.   Employment of Agents.  The Borrower Representative may execute
any of its duties and powers as the Borrower Representative hereunder and under
any other Loan Document by or through Authorized Officers.
 
SECTION 11.4.   Notices.  Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default.”  In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the
Administrative Agent and the Lenders.  Any notice provided to the Borrower
Representative under this Agreement or any of the Financing Documents shall
constitute notice to each Borrower on the date received by the Borrower
Representative.
 
SECTION 11.5.   Successor Borrower Representative.  Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative.  The Administrative Agent shall give prompt written
notice of such resignation and corresponding appointment of a successor to the
Lenders.
 
SECTION 11.6.   Execution of Financing Documents; Certificates.  The Borrowers
hereby empower and authorize the Borrower Representative, on behalf of the
Borrowers, to execute and deliver to the Administrative Agent and the Lenders
the Financing Documents and all related agreements, certificates, documents, or
instruments as shall be necessary or appropriate to effect the purposes of the
Financing Documents, including without limitation, the Compliance
Certificates.  Each Borrower agrees that any action taken by the Borrower
Representative or the Borrowers in accordance with the terms of this Agreement
or the other Financing Documents, and the exercise by the Borrower
Representative of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Borrowers.
 
ARTICLE XII
 
JOINT AND SEVERAL OBLIGATIONS; CROSS-GUARANTIES
 
SECTION 12.1.   Joint and Several Obligations.
 
(a) Each Borrower shall be jointly and severally liable for all of the
obligations of Borrowers under this Agreement, regardless of which Borrower
actually receives the proceeds of the Indebtedness governed hereby or the
benefit of any other extensions of credit hereunder, or the manner in which the
Borrowers, Administrative Agent or Lenders account therefor in their respective
books and records.  In addition, each Borrower hereby acknowledges and agrees
that all of the representations, warranties, covenants, obligations, conditions,
agreements and other terms contained in this Agreement shall be applicable to
and shall be binding upon and measured and enforceable individually against each
Borrower as well as all Borrowers when taken together.  By way of illustration,
but without limiting the generality of the foregoing, the terms of Article VII
of this Agreement are to be applied to each Borrower (as well as to all
Borrowers taken as a whole), such that the occurrence of any of the events
described in Article VII of this Agreement as to any Borrower shall constitute
an Event of Default even if such event has not occurred as to any other Borrower
or as to all Borrowers taken as a whole (except as otherwise expressly provided
therein).
 
(b) Each Borrower acknowledges that it will enjoy significant benefits from the
business conducted by the other Borrowers because of, inter alia, their combined
ability to bargain with other Persons including without limitation their ability
to receive the credit extensions under this Agreement and the Security
Documents, which would not have been available to an individual Borrower acting
alone.  Each Borrower has determined that it is in its best interest to procure
the credit facilities contemplated hereunder, with the credit support of the
other Borrowers as contemplated by this Agreement and the Security Documents.
 
(c) Administrative Agent and the Lenders have advised the Borrowers that they
are unwilling to enter into this Agreement and the Security Documents and make
available the credit facilities extended hereby or thereby to any Borrower
unless each Borrower agrees, among other things, to be jointly and severally
liable for the due and proper payment of the Obligations of each other Borrower
under this Agreement and the Security Documents.  Each Borrower has determined
that it is in its best interest and in pursuit of its purposes that it so induce
the Administrative Agent and the Lenders to extend credit pursuant to this
Agreement and the Security Documents (i) because of the desirability to each
Borrower of the credit facilities hereunder and the interest rates and the modes
of borrowing available hereunder, (ii) because each Borrower may engage in
transactions jointly with other Borrowers, and (iii) because each Borrower may
require, from time to time, access to funds under this Agreement for the
purposes herein set forth.  Each Borrower, individually, expressly understands,
agrees and acknowledges, that the credit facilities contemplated hereunder would
not be made available on the terms herein in the absence of the collective
credit of the Borrowers, the joint and several liability of all such Persons,
and the cross-collateralization of the collateral of all such Persons
hereunder.  Accordingly, each Borrower individually acknowledges that the
benefit of the accommodations made under this Agreement to Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the
indebtedness actually borrowed by, advanced to, or the amount of credit provided
to, or the amount of collateral provided by, any individual Borrower.
 
(d) Each Borrower has determined that it has and, after giving effect to the
transactions contemplated by this Agreement and the Security Documents
(including, without limitation, the inter-Borrower arrangement set forth in this
Section) will have, assets having a fair saleable value in excess of the amount
required to pay its probable liability on its existing debts as they fall due
for payment and that the sum of its debts is not and will not then be greater
than all of its property at a fair valuation, that such Borrower has, and will
have, access to adequate capital for the conduct of its business and the ability
to pay its debts from time to time incurred in connection therewith as such
debts mature and that the value of the benefits to be derived by such Borrower
from the access to funds under this Agreement (including, without limitation,
the intercompany arrangement set forth in this Section) is reasonably equivalent
to the obligations undertaken pursuant hereto.
 
(e) Borrower Representative (on behalf of each Borrower) shall maintain records
specifying (a) all Obligations incurred by each Borrower, (b) the date of such
incurrence, (c) the date and amount of any payments made in respect of such
Obligations and (d) all inter-Borrower obligations pursuant to this
Section.  Borrower Representative shall make copies of such records available to
Administrative Agent and the Lenders, upon request.
 
(f) To the extent that applicable law otherwise would render the full amount of
the joint and several obligations of any Borrower hereunder and under the
Security Documents invalid or unenforceable, such Borrower’s obligations
hereunder and under the Security Documents shall be limited to the maximum
amount which does not result in such invalidity or unenforceability; provided,
however, that each Borrower’s obligations hereunder and under the Security
Documents shall be presumptively valid and enforceable to their fullest extent
in accordance with the terms hereof, as if this Section were not a part of this
Agreement.
 
(g) To the extent that any Borrower shall make a payment under this Section of
all or any of the Obligations (other than credit facilities made to that
Borrower for which it is primarily liable) (a “Joint Liability Payment”) which,
taking into account all other Joint Liability Payments then previously or
concurrently made by any other Borrower, exceeds the amount which such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Joint Liability Payments in the same proportion that such
Borrower’s “Allocable Amount” (as defined below) (as determined immediately
prior to such Joint Liability Payments) bore to the aggregate Allocable Amounts
of each of the Borrowers as determined immediately prior to the making of such
Joint Liability Payments, then, following indefeasible payment in full in cash
of the Obligations and termination of the Commitments, such Borrower shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Borrower for the amount of such excess, pro rata based
upon their respective Allocable Amounts in effect immediately prior to such
Joint Liability Payments.  As of any date of determination, the “Allocable
Amount” of any Borrower shall be equal to the maximum amount of the claim which
could then be recovered from such Borrower under this Section without rendering
such claim voidable or avoidable under Section 548 of Chapter 11 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law.
 
(h) Administrative Agent is hereby authorized, without notice or demand and
without affecting the liability of any Borrower hereunder, to, at any time and
from time to time, (i) renew, extend or otherwise increase the time for payment
of the Obligations; (ii) with the written agreement of any Borrower accelerate
or otherwise change the terms relating to the Obligations or otherwise modify,
amend or change the terms of any promissory note or other agreement, document or
instrument now or hereafter executed by any Borrower and delivered to
Administrative Agent; (iii) accept partial payments of the Obligations;
(iv) take and hold security or collateral for the payment of the Obligations or
for the payment of any guaranties of the Obligations and exchange, enforce,
waive and release any such security or collateral; (v) apply such security or
collateral and direct the order or manner of sale thereof as Administrative
Agent, in its sole discretion, may determine; and (vi) settle, release,
compromise, collect or otherwise liquidate the Obligations and any security or
collateral therefor in any manner, without affecting or impairing the
obligations of any Borrower.  Except as specifically provided in this Agreement
or any of the Security Documents, Administrative Agent shall have the exclusive
right to determine the time and manner of application of any payments or
credits, whether received from any Borrower or any other source, and such
determination shall be binding on all Borrowers.  All such payments and credits
may be applied, reversed and reapplied, in whole or in part, to any of the
Obligations. Administrative Agent shall determine in its sole discretion without
affecting the validity or enforceability of the Obligations of any other
Borrower.
 
(i) Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Administrative Agent with
respect to any provision of any instrument evidencing the Obligations, or any
part thereof, or any other agreement heretofore, now or hereafter executed by a
Borrower and delivered to Administrative Agent; (iii) failure by Administrative
Agent to take any steps to perfect and maintain its security interest in, or to
preserve its rights to, any security or collateral for the Obligations; (iv) the
institution of any proceeding under the United States Bankruptcy Code, or any
similar proceeding, by or against a Borrower or Administrative Agent’s election
in any such proceeding of the application of Section 1111(b)(2) of the United
States Bankruptcy Code; (v) any borrowing or grant of a security interest by a
Borrower as debtor-in-possession, under Section 364 of the United States
Bankruptcy Code; (vi) the disallowance, under Section 502 of the United States
Bankruptcy Code, of all or any portion of Administrative Agent’s claim(s) for
repayment of any of the Obligations; or (vii) any other circumstance other than
payment in full of the Obligations which might otherwise constitute a legal or
equitable discharge or defense of a guarantor or surety.
 
(j) Until all Obligations have been paid and satisfied in full, no payment made
by or for the account of a Borrower including, without limitation, (i) a payment
made by such Borrower on behalf of the liabilities of any other Borrower or
(ii) a payment made by any other person under any guaranty, shall entitle such
Borrower, by subrogation or otherwise, to any payment from any other Borrower or
from or out of any other Borrower’s property and such Borrower shall not
exercise any right or remedy against any other Borrower or any property of any
other Borrower by reason of any performance of such Borrower of its joint and
several obligations hereunder.
 
(k) Any notice given by one Borrower hereunder shall constitute and be deemed to
be notice given by all Borrowers, jointly and severally.  Notice given by
Administrative Agent or Lenders to any one Borrower hereunder or pursuant to any
Security Documents in accordance with the terms hereof shall constitute notice
to each and every Borrower.  The knowledge of one Borrower shall be imputed to
all Borrowers and any consent by one Borrower shall constitute the consent of
and shall bind all Borrowers.
 
(l) This Section is intended only to define the relative rights of Borrowers and
nothing set forth in this Section is intended to or shall impair the obligations
of Borrowers, jointly and severally, to pay any amounts as and when the same
shall become due and payable in accordance with the terms of this Agreement or
any Security Documents.  Nothing contained in this Section shall limit the
liability of any Borrower to pay the credit facilities made directly or
indirectly to that Borrower and accrued interest, Fees and expenses with respect
thereto for which such Borrower shall be primarily liable.
 
(m) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of each Borrower to which such
contribution and indemnification is owing.  The rights of any indemnifying
Borrower against the other Borrowers under this Section shall be exercisable
upon the full and indefeasible payment of the Obligations and the termination of
the credit facilities hereunder.
 
SECTION 12.2.   Cross-Guaranty Provisions.
 
(a) This Agreement is a primary and original obligation of each of the Borrowers
and each of the Borrowers shall be liable for all existing and future
Obligations of any other Borrower as fully as if such Obligations were directly
incurred by such Borrower.
 
(b) Each Borrower, as joint and several primary obligor of the Obligations
directly incurred by any other Borrower, authorizes Administrative Agent,
without giving notice to such Borrower or to any other Borrower (to the extent
permitted hereunder) or obtaining such Borrower’s consent or any other
Borrower’s consent (to the extent permitted hereunder) and without affecting the
liability of such Borrower for the Obligations directly incurred by the other
Borrower, from time to time to:
 
(i) compromise, settle, renew, extend the time for payment, change the manner or
terms of payment, discharge the performance of, decline to enforce, or release
all or any of the Obligations; grant other indulgences to any Borrower in
respect thereof; or modify in any manner any documents relating to the
Obligations;
 
(ii) declare all Obligations due and payable upon the occurrence and during the
continuance of an Event of Default;
 
(iii) take and hold security for the performance of the Obligations of any
Borrower and exchange, enforce, waive and release any such security;
 
(iv) apply and reapply such security and direct the order or manner of sale
thereof as Administrative Agent, in its sole discretion, may determine;
 
(v) release, surrender or exchange any deposits or other property securing the
Obligations or on which Administrative Agent at any time may have a Lien;
release, substitute or add any one or more endorsers or guarantors of the
Obligations of any other Borrower; or compromise, settle, renew, extend the time
for payment, discharge the performance of, decline to enforce, or release all or
any obligations of any such endorser or guarantor or other Person who is now or
may hereafter be liable on any Obligations or release, surrender or exchange any
deposits or other property of any such Person;
 
(vi) apply payments received by Administrative Agent from any Borrower to any
Obligations, in such order as Administrative Agent shall determine, in its sole
discretion; and
 
(vii) assign this Agreement in whole or in part.
 
(c) Each Borrower, as a primary, joint and several obligor with respect to the
Obligations directly incurred by any other Borrower, waives:
 
(i) any defense based upon any legal disability or other defense of any other
Borrower, or by reason of the cessation or limitation of the liability of any
other Borrower from any cause (other than full payment of all Obligations),
including, but not limited to, failure of consideration, breach of warranty,
statute of frauds, statute of limitations, accord and satisfaction, and usury;
 
(ii) any defense based upon any legal disability or other defense of any other
guarantor or other Person;
 
(iii) any defense based upon any lack of authority of the officers, directors,
partners or agents acting or purporting to act on behalf of any other Borrower
or any principal of any other Borrower or any defect in the formation of any
other Borrower or any principal of any other Borrower;
 
(iv) any defense based upon the application by any other Borrower of the
proceeds of the credit facilities for purposes other than the purposes
represented by such other Borrower to Administrative Agent or intended or
understood by Administrative Agent or such Borrower;
 
(v) any defense based on such Borrower’s rights, under statute or otherwise, to
require Administrative Agent to sue any other Borrower or otherwise to exhaust
its rights and remedies against any other Borrower or any other Person or
against any collateral before seeking to enforce its right to require such
Borrower to satisfy the Obligations of any other Borrower;
 
(vi) any defense based on Administrative Agent’s failure at any time to require
strict performance by any Borrower of any provision of the Security
Documents.  Such Borrower agrees that no such failure shall waive, alter or
diminish any right of Lender thereafter to demand strict compliance and
performance therewith.  Nothing contained herein shall prevent Administrative
Agent from foreclosing on any Lien, or exercising any rights available to
Administrative Agent thereunder, and the exercise of any such rights shall not
constitute a legal or equitable discharge of such Borrower;
 
(vii) any defense arising from any act or omission of Administrative Agent which
changes the scope of such Borrower’s risks hereunder;
 
(viii) any defense based upon Administrative Agent’s election of any remedy
against such Borrower or any other Borrower; any defense based on the order in
which Administrative Agent enforces its remedies;
 
(ix) any defense based on (A) Administrative Agent’s surrender, release,
exchange, substitution, dealing with or taking any additional collateral,
(B) Administrative Agent’s abstaining from taking advantage of or realizing upon
any Lien or other guaranty, and (C) any impairment of collateral securing the
Obligations, including, but not limited to, Administrative Agent’s failure to
perfect or maintain a Lien in such collateral;
 
(x) any defense based upon Administrative Agent’s failure to disclose to such
Borrower any information concerning any other Borrower’s financial condition or
any other circumstances bearing on any other Borrower’s ability to pay the
Obligations;
 
(xi) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;
 
(xii) any defense based upon Administrative Agent’s election, in any proceeding
instituted under the Bankruptcy Code, of the application of Bankruptcy Code
§ 1111(b)(2) or any successor statute;
 
(xiii) any defense based upon any borrowing or any grant of a security interest
under Bankruptcy Code § 364;
 
(xiv) any defense based on Administrative Agent’s failure to be diligent or to
satisfy any other standard imposed on a secured party, in exercising rights with
respect to collateral securing the Obligations;
 
(xv) except as otherwise expressly set forth herein:  notice of acceptance
hereof; notice of the existence, creation or acquisition of any Obligation;
notice of any Event of Default; notice of the amount of the Obligations
outstanding from time to time; notice of any other fact which might increase
such Borrower’s risk; diligence; presentment; demand of payment; protest; filing
of claims with a court in the event of any other Borrower’s receivership or
bankruptcy and all other notices and demands to which such Borrower might
otherwise be entitled (and agrees the same shall not have to be made on the
other Borrower as a condition precedent to such Borrower’s obligations
hereunder);
 
(xvi) any defense based on errors and omissions by Administrative Agent in
connection with its administration of the credit facilities;
 
(xvii) any defense based on application of fraudulent conveyance or transfer law
or shareholder distribution law to any of the Obligations or the security
therefor;
 
(xviii) any defense based on Administrative Agent’s failure to seek relief from
stay or adequate protection in any other Borrower’s bankruptcy proceeding or any
other act or omission by Administrative Agent which impairs such Borrower’s
prospective subrogation rights;
 
(xix) any defense based on legal prohibition of Administrative Agent’s
acceleration of the maturity of the Obligations during the occurrence of an
Event of Default or any other legal prohibition on enforcement of any other
right or remedy of Administrative Agent with respect to the Obligations and the
security therefor;
 
(xx) any defense available to a surety under applicable law; and
 
(xxi) the benefit of any statute of limitations affecting the liability of such
Borrower hereunder or the enforcement hereof.
 
(d) Each Borrower further agrees that its obligations hereunder shall not be
impaired in any manner whatsoever by any bankruptcy, extensions, moratoria or
other relief granted to any other Borrower pursuant to any statute presently in
force or hereafter enacted.
 
(e) Each Borrower authorizes Administrative Agent to exercise, in its sole
discretion, any right, remedy or combination thereof which may then be available
to Administrative Agent in accordance with, and subject to standards established
by, this Agreement and the other Financing Documents, since it is such
Borrower’s intent that the Obligations be absolute, independent and
unconditional obligations of such Borrower under all
circumstances.  Notwithstanding any foreclosure of any Lien with respect to any
or all of any property securing the Obligations, whether by the exercise of the
power of sale contained therein, by an action for judicial foreclosure or by an
acceptance of a deed in lieu of foreclosure, each Borrower shall remain bound
under such Borrower’s guaranty of the Obligations directly incurred by any other
Borrower.
 


[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 
Signature Page to Credit Agreement

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
BORROWERS:
PINNACLE AIRLINES, INC.
By:                                                                
Name:                                                              
Title:                                                              
 
COLGAN AIR, INC.
By:                                                                
Name:                                                              
Title:                                                              
 
HOLDINGS:
PINNACLE AIRLINES CORP.
By:                                                                
Name:                                                              
Title:                                                              






 
 

--------------------------------------------------------------------------------

 
Signature Page to Credit Agreement


 
AGENT:
C.I.T. LEASING CORPORATION, as Administrative Agent and Collateral Agent
By:                                                              
Name:                                                              
Title:                                                                






 
 

--------------------------------------------------------------------------------

 
Signature Page to Credit Agreement


 
LENDERS:
CIT BANK, as a Lender
By:                                                              
Name:                                                              
Title:                                                                






 
 

--------------------------------------------------------------------------------

 


 

EXHIBIT A
 
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
 
 
Reference is made to the Credit Agreement dated as of July 30, 2009 (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”) among Pinnacle Airlines, Inc., a Georgia corporation
(“Pinnacle”), Colgan Air, Inc., a Virginia corporation (“Colgan”, and together
with Pinnacle, each a “Borrower” and collectively, the “Borrowers”), the other
Loan Parties from time to time party thereto, the financial institutions from
time to time party thereto as lenders (collectively, the “Lenders”, and
individually, each a “Lender”), and C.I.T. Leasing Corporation, as agent for the
Lenders (in such capacity, the “Agent”).  Capitalized terms used in this
Assignment and Assumption Agreement (this “Agreement”) and not otherwise defined
shall have the meanings given to such terms in the Credit Agreement.  This
Agreement between the Assignor (as defined and set forth on Schedule 1, which is
made a part of this Credit Agreement) and the Assignee (as defined and set forth
on Schedule 1) is effective as of Effective Date (as set forth on Schedule 1).
 
1.           The Assignor hereby irrevocably sells and assigns to the Assignee,
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor, without recourse to the Assignor, as of the
Effective Date, an undivided interest (the “Assigned Interest”) in and to all of
the Assignor’s rights and obligations under the Credit Agreement respecting
those, and only those, portions of the financing facilities contained in the
Credit Agreement as are set forth on Schedule 1 (collectively, the “Assigned
Facilities”), in an amount for each of the Assigned Facilities as set forth on
Schedule 1.
 
2.           The Assignor: (i) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other instrument,
document or agreement executed or delivered in connection therewith
(collectively the “Loan Documents”), or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
Collateral thereunder or any of the other Loan Documents, other than a
representation and warranty that the Assignor is the legal and beneficial owner
of the Assigned Interest and that the Assigned Interest is free and clear of any
adverse claim; and (ii) makes no representation or warranty and assumes no
responsibility with respect to (x) the financial condition of any Loan Party, or
(y) the performance or observance by any Loan Party of any of its respective
obligations under the Credit Agreement or any of the Loan Documents.
 
3.           The Assignee (i) represents and warrants that it is legally
authorized to enter into this Credit Agreement, (ii) confirms that it has
received a copy of the Credit Agreement as amended through the Effective Date,
together with the copies of the most recent financial statements of the Loan
Parties, and such other documents and information as the Assignee has deemed
appropriate to make its own credit analysis, (iii) agrees that the Assignee
will, independently and without reliance upon the Agent, the Assignor or any
other Lender and based on such documents and information as the Assignee shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, (iv) appoints and
authorizes the Agent to take such action as agent on the Assignee’s behalf and
to exercise such powers under the Credit Agreement as are delegated to the Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto, (v) agrees that the Assignee will be bound by the provisions of the
Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as Lender, and (vi) if the Assignee is organized under the laws
of a jurisdiction outside the United States, attaches the forms prescribed by
the IRS certifying as to the Assignee’s exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such tax at a rate reduced by an applicable tax treaty.
 
4.           Following the execution of this Assignment and Assumption
Agreement, such agreement will be delivered to the Agent for acceptance by the
Agent, effective as of the Effective Date.
 
5.           Upon such acceptance, from and after the Effective Date, the Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee, whether such
amounts have accrued prior to the Effective Date or accrue subsequent to the
Effective Date.  The Assignor and the Assignee shall make all other appropriate
adjustments in payments for periods prior to the Effective Date made by the
Agent or with respect to the making of this assignment directly between
themselves.
 
6.           From and after the Effective Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Credit
Agreement, have the rights and obligations of a Lender thereunder, and (ii) the
Assignor shall, to the extent provided in this Credit Agreement, relinquish its
rights and be released from its obligations under the Credit Agreement.
 
7.           THIS ASSIGNMENT AND TRANSFER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.
 
IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by its respective duly authorized officers on Schedule 1 hereto.
 


 
 
 



 
 

--------------------------------------------------------------------------------

 

Schedule 1 to Assignment and Assumption Agreement
 
Name of Assignor:                                __________________________
 
Name of Assignee:                                __________________________
 
Effective Date of Assignment:           ________, 20__
 
Assigned Facilities
Percentage of Facilities Assigned
Dollar Amount  Assigned
Term Loan
%
$                                
     



 


 
ASSIGNOR:
ASSIGNEE:
 
By:                                                              
Name:                                                              
Its:                                                                
 
By:                                                              
Name:                                                              
Its:                                                                



 
Accepted by the Agent:
C.I.T. LEASING CORPORATION
By:                                                              
Name:                                                              
Its:                                                                
Acknowledged and Agreed to by:
PINNACLE AIRLINES, INC.
By:                                                                
Name:                                                              
Its:      
 
COLGAN AIR, INC.
By:                                                                
Name:                                                              
Its:      







 
 
 





 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 


 
TERM LOAN NOTE
 
$_______________ New York, New York
 
 _________________
 
FOR VALUE RECEIVED, each of the undersigned, PINNACLE AIRLINES, INC., a Georgia
corporation (“Pinnacle”), and COLGAN AIR, INC., a Virginia corporation
(“Colgan”, and together with Pinnacle, each a “Borrower” and collectively, the
“Borrowers”), jointly and severally, hereby promise to pay to
_____________________ (the “Lender”), at the office of C.I.T. Leasing
Corporation, as administrative agent and collateral agent (the “Administrative
Agent”), at 30 S. Wacker Drive, Chicago, IL 60606, on the Term Loan Maturity
Date, as such term is defined in the Credit Agreement dated as of July 30, 2009
among the Borrowers, the Lenders party thereto from time to time including the
Lender, the Administrative Agent, and certain other parties from time to time
party thereto (as the same may be amended, modified or supplemented from time to
time in accordance with its terms, the “Credit Agreement”), or earlier as
provided for in the Credit Agreement, the principal amount of
_____________________ ($____________) in the manner set forth in the Credit
Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date thereof on the principal
amount hereof from time to time outstanding, in like funds, at said office, at a
rate or rates per annum and, in each case, and payable on such dates as
determined pursuant to the terms of the Credit Agreement.
 
The Borrowers, jointly and severally, promise to pay interest, in accordance
with the Credit Agreement, on any overdue principal and fees and, to the extent
permitted by law, overdue interest from their due dates at a rate or rates
determined as set forth in the Credit Agreement.
 
The Borrowers, jointly and severally, further promise to pay all costs and
expenses (including reasonable attorneys’ fees) suffered or incurred by the
holder hereof in collecting this Term Loan Note (this “Note”) or enforcing any
rights in any Collateral therefor as set forth in the Credit Agreement.
 
The Borrowers hereby waive diligence, presentment, demand, protest and notice of
any kind whatsoever.  The non-exercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.
 
This Note is one of the Notes referred to in the Credit Agreement (and is
secured by the Collateral referred to therein), which, among other things,
contains provisions for the acceleration of the maturity hereof upon the
happening of certain events, for optional and mandatory prepayment of the
principal hereof prior to the maturity hereof and for the amendment or waiver of
certain provisions of the Credit Agreement, all upon the terms and conditions
therein specified.  THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
 
This Note shall be held in registered form, and transfers of this Note must be
made pursuant to the Register maintained pursuant to Section 10.4(c) of the
Credit Agreement.  The Borrower may deem and treat the Person in whose name this
Note is recorded on the Register as the absolute owner of this Note for the
purpose of receiving payment of, or on account of, the principal and interest
due on this Note and for all other purposes, notwithstanding notice to the
contrary (subject to the rights of any collateral assignee of this Note as set
forth in Section 10.4(c) of the Loan Agreement.)
 
[SIGNATURE PAGE FOLLOWS]
 


 
 
 



 
 

--------------------------------------------------------------------------------

 
Signature Page to Term Loan Note


 
BORROWERS:
PINNACLE AIRLINES, INC.
By:                                                                
Name:                                                              
Title:                                                              
 
COLGAN AIR, INC.
By:                                                                
Name:                                                              
Title:                                                              
   





 
 
 



 
 

--------------------------------------------------------------------------------

 


 

EXHIBIT C
 
FORM OF COMPLIANCE CERTIFICATE
 
 
Financial Statement Date:_______ __, ____
 
To:
C.I.T. Leasing Corporation

 
30 S. Wacker Drive

 
Chicago, IL 60606

 
Attention: John Heskin



 
C.I.T. Leasing Corporation

 
11 West 42nd Street, 12th Floor

 
New York, New York 10036

Attention: Chief Counsel
 
Ladies and Gentlemen:
 
Please refer to the Credit Agreement dated as of July 30, 2009 among Pinnacle
Airlines, Inc., a Georgia corporation (“Pinnacle”), Colgan Air, Inc., a
Virginia corporation (“Colgan”, and together with Pinnacle, collectively, the
“Borrowers”), Pinnacle Airlines Corp., a Delaware corporation (“Holdings”), as
Borrower Representative (in such capacity, “Borrower Representative”), the
Lenders party thereto from time to time, C.I.T. Leasing Corporation, as
administrative agent and collateral agent (the “Administrative Agent”), and
certain other parties from time to time party thereto (as the same may be
amended, modified or supplemented from time to time in accordance with its
terms, the “Credit Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to such terms in the Credit
Agreement.
 
The undersigned hereby certifies as of the date hereof that this certificate is
signed by a person who is a Financial Officer of the Borrowers as of the date
hereof, and that, as such, such person is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on behalf of Holdings and the
Borrowers, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
Attached hereto as Schedule I are the annual audited financial statements
required by Section 5.1(a) of the Credit Agreement for the fiscal year of
Holdings ended as of the above date, together with the report and opinion of an
independent certified public accountant to the extent required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
Attached hereto as Schedule I are the quarterly unaudited financial statements
required by Section 5.1(b) of the Credit Agreement for the fiscal quarter of
Holdings ended as of the above date.  Such financial statements present fairly
in all material respects the financial position and results of operations and
cash flows of Holdings and its Subsidiaries in accordance with GAAP at such date
and for such periods, subject only to normal year-end audit adjustments and the
absence of footnotes.
 
The undersigned Financial Officer of Holdings, as Borrower Representative, has
reviewed and is familiar with the terms of the Credit Agreement and has made, or
has caused to be made under such person’s supervision, a detailed review of the
transactions and condition (financial or otherwise) of Holdings and its
Subsidiaries during the accounting period covered by the attached financial
statements.
 
A review of the activities of Holdings and its Subsidiaries during such fiscal
period has been made under the supervision of the undersigned Financial Officer
with a view to determining whether during such fiscal period Holdings and its
Subsidiaries have performed and observed all their respective obligations under
the Financing Documents, and
 
[select one:]
 
[to the best knowledge of the undersigned during such fiscal period, Holdings
and its Subsidiaries have performed and observed each covenant and condition of
the Credit Agreement and other Financing Documents applicable to it.]
 
--or--
 
[the following covenants or conditions have not been performed or observed and
the following is a list of each such [Default] [and/or] [Event of Default] and
its nature and status:]
 
The financial covenant analyses and information set forth on Schedule II
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.
 


 
[SIGNATURE PAGE FOLLOWS]
 


 
 
 



 
 

--------------------------------------------------------------------------------

 
(Signature Page to Compliance Certificate)

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first above written.
 



 
PINNACLE AIRLINES CORP., a Delaware corporation, as Borrower Representative
 
 
By:                                                              
Name:                                                              
Its:                                                              





 
 
 



 
 

--------------------------------------------------------------------------------

 

Schedule I
 
See attached
 


 
 
 



 
 

--------------------------------------------------------------------------------

 

Schedule II
 
Minimum Liquidity
 
Date:  _______________ __, 20__
 
For calendar month or test period ended ____________
 






[***]


 
 
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 

 

BORROWING BASE CERTIFICATE
 
To:
C.I.T. Leasing Corporation

 
30 S. Wacker Drive

 
Chicago, IL 60606

 
Attention: John Heskin



 
C.I.T. Leasing Corporation

 
11 West 42nd Street, 12th Floor

 
New York, New York 10036

 
Attention: Chief Counsel



Ladies and Gentlemen:
 
Please refer to the Credit Agreement dated as of July 30, 2009 among Pinnacle
Airlines, Inc., a Georgia corporation (“Pinnacle”), Colgan Air, Inc., a
Virginia corporation (“Colgan”, and together with Pinnacle, collectively, the
“Borrowers”), Pinnacle Airlines Corp., a Delaware corporation, as Borrower
Representative (“Borrower Representative”), the Lenders party thereto from time
to time, C.I.T. Leasing Corporation, as administrative agent and collateral
agent (the “Administrative Agent”), and certain other parties from time to time
party thereto (as the same may be amended, modified or supplemented from time to
time in accordance with its terms, the “Credit Agreement”).  This Borrowing Base
Certificate  (this “Borrowing Base Certificate”), together with supporting
calculations attached hereto, is delivered to you pursuant to the terms of the
Credit Agreement.  Capitalized terms used but not otherwise defined herein shall
have the same meanings herein as in the Credit Agreement.
 
Borrower Representative hereby certifies and warrants to the Administrative
Agent and the Lenders, on behalf of itself and Borrowers, that at the close of
business on __________, the Borrowing Base and Monthly Collateral NBV are as set
forth on Schedule I attached hereto.
 
[SIGNATURE PAGE FOLLOWS]
 


 
 
 



 
 

--------------------------------------------------------------------------------

 
Signature Page to Borrowing Base Certificate

IN WITNESS WHEREOF, Borrower Representative has caused this Borrowing Base
Certificate to be executed and delivered by its Financial Officer thereunto duly
authorized on ______ __, 20___.
 

 
PINNACLE AIRLINES CORP., a Delaware corporation, as Borrower Representative
 
 
By:                                                              
Name:                                                              
Its:                                                              


 
 
 



 
 

--------------------------------------------------------------------------------

 



SCHEDULE I
 
See attached.
 




 
 
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 


 
C.I.T. LEASING CORPORATION,
 
as Administrative Agent and Collateral Agent,
 
CIT BANK, as a Lender,
 
AND
 
THE OTHER LENDERS PARTY TO THE CREDIT FACILITY
 
FROM TIME TO TIME,
 
$25,000,000 CREDIT FACILITY
 
TO
 
PINNACLE AIRLINES, INC.
 
AND
 
COLGAN AIR, INC., as Borrowers
 
(“Borrowers”)
 
July 30, 2009
 
SCHEDULE OF RESPONSIBILITIES
 
AND
 
CLOSING DOCUMENT LIST
 


 
 
 



 
 

--------------------------------------------------------------------------------

 

A. Deal Team
 
 
 Borrowers (“B”):
Pinnacle Airlines, Inc.
Colgan Air, Inc.
c/o Pinnacle Airlines Corp.
1689 Nonconnah Blvd., Suite 111
Memphis, Tennessee 38132
 
Brian T. Hunt
Vide President and General Counsel
Phone:    [***]
Fax:         [***]
E-Mail:   [***]
 
Ron Kay
Treasurer
Phone:    [***]
E-Mail:    [***]
 
 
 
Agent:
C.I.T. Leasing Corporation
505 Fifth Avenue, 12th Floor
New York, New York 10017
 
Oliver Althoff
Phone:     [***]
Fax:           [***]
E-Mail:     [***]
 
Thomas Maddi
Phone:      [***]
E-Mail:      [***]
 
John Heskin
Phone:     [***]
E-Mail:     [***]
 
Counsel to Lenders (“VP”):
Vedder Price P.C.
222 N. LaSalle Street, Suite 2400
Chicago, Illinois 60601
Fax:       [***]
 
Michael A. Nemeroff, Esq.
Phone   [***]
E-Mail:  [***]
 
Matthew T. O’Connor, Esq.
Phone:  [***]
E-Mail: [***]
 
Eliza Hommel Peterson
Phone:  [***]
E-Mail: [***]
 
 
 







 
 
 



 
 

--------------------------------------------------------------------------------

 




 
         Drafting or
        Responsible Party
B. Operative Loan Documents
 
 
1. Credit Agreement
 
VP
2. Exhibits to Credit Agreement:
 
VP
a. Exhibit A - Form of Assignment and Assumption Agreement
b. Exhibit B - Form of Term Loan Note
c. Exhibit C – Form of Compliance Certificate
d. Exhibit D - Form of Borrowing Base Certificate
e. Exhibit E - Schedule of Responsibilities and Closing Document List
 
3. Schedules to Credit Agreement:
 
BC
a. Schedule 1 – Storage Locations
b. Schedule 2.1 – List of Lenders and Commitments (VP)
c. Schedule 3.5 – Disclosed Matters (Litigation)
d. Schedule 3.6 – Compliance with ERISA
e. Schedule 3.8 – Disclosed Matters (Environmental)
 
f. Schedule 3.17 – Indebtedness and Default
g. Schedule 3.18 -
h. Schedule 3.23 – Insurance
i. Schedule 6.8 – Existing Restrictive Agreements
4. Notes in favor of Lenders:
 
VP
b. C.I.T. Bank
(ii) $25,000,000 Term Loan Note
 
5. Pinnacle Airlines, Inc. Equipment Mortgage and Security Agreement, together
with Supplement thereto
 
VP
6. Colgan Air, Inc. Equipment Mortgage and Security Agreement, together with
Supplement thereto
 
VP
7. Officers’ Certificate of Borrowers (Bring Down)
 
BC
(form provided by VP)
8. Landlord Agreements [***]
 
BC
(form provided by VP)
 
 
9. Aircraft Acknowledgments [***]
 
BC/B
(form provided by VP)
C. Basic Closing Documents
 
 
1. Secretary’s Certificate (or equivalent) of each Borrower certifying to the
following:
 
BC
(form provided by VP)
a. Resolutions approving the financing
 
b. Incumbency of Officers
 
c. Certificate of Organization (certified by applicable Secretary of State)
 
d. Bylaws
 
 
2. Good Standing Certificate (or equivalent) of each Borrower from its
jurisdiction of incorporation and each state where it is qualified to do
business, as follows:
 
BC
Pinnacle Airlines Corp.
a. Delaware
 
               Pinnacle Airlines, Inc.
a. Georgia
 
                        Colgan Air, Inc.
 
                        a.          Virginia
 
3. Legal Opinion of counsel to Borrowers
 
BC
(form provided by VP)
a. Vinson & Elkins
 
b. Georgia counsel
 
c. Virginia counsel
 
d. In-House general counsel
 
4. Legal Opinion of FAA Counsel
 
FAA Counsel
5. Payoff Letters, UCC terminations and lien release from the following
creditors of Borrowers:
 
B/BC
a. Middleburg
b. Synovus
c. Fairbrook
6. Certificate of Insurance naming C.I.T. Leasing Corporation, as Administrative
Agent, as an “additional insured” with respect to liability insurance and
“lender’s loss payee”
 
B
7. UCC, Tax Lien and Judgment searches for each Borrower in the following
jurisdictions and/or offices:
 
VP
Pinnacle Airlines Corp.
b. Delaware
 
c. Tennessee
 
                        Pinnacle Airlines, Inc.
 
                        a.          Georgia
 
                        b.          Tennessee
 
Colgan Air Inc.
d. Virginia
8. UCC-1 Financing Statement for each Borrower and Guarantor filed with the
Secretary of State of Incorporation/Organization (as applicable) as follows:
 
VP
Pinnacle Airlines Corp.
b. Georgia
 
Colgan Air Inc.
c. Virginia
 
9. Pre-Closing UCC Filing Authorization
 
VP/B
10. Borrowing Base Certificate
 
B
11. Authorization to Pay Proceeds
 
VP/B
12. Information Certificate
 
BC/B
13. Cape Town Side Letter
 
14. FAA and Cape Town searches for Aircraft Collateral
 
VP
15. Consents of Engine Manufacturers to assignment of engine warranties (30 day
post-closing)
 
VP
16. Collateral Assignment of License Agreement re Inventory Tracking, together
with copy of Software License Agreement (30 days post-closing)
 
D. Other Ancillary Matters
 
[***]





 
 
 



 
 

--------------------------------------------------------------------------------

 

Schedule 1
 


 
Storage Locations
 
COLGAN
 
Address
 
[***]



 
PINNACLE
 
[***]

 


 
 
 



 
 

--------------------------------------------------------------------------------

 

Schedule 2.1
 
List of Lenders and Commitments
 


 
Lender
Term Loan Commitment
CIT Bank
$25,000,000.00



 


 
 
 



 
 

--------------------------------------------------------------------------------

 

Schedule 3.5
 
Disclosed Matters (Litigation)
 




NONE






 
 
 



 
 

--------------------------------------------------------------------------------

 

Schedule 3.6
 
Compliance with ERISA
 




Pinnacle Airlines, Inc. Savings Plan
Pinnacle Airlines, Inc. Pilot Savings Plan
Colgan Air Inc. 401(k) Plan




 
 
 



 
 

--------------------------------------------------------------------------------

 

Schedule 3.8
 
Disclosed Matters (Environmental)
 




NONE






 
 
 



 
 

--------------------------------------------------------------------------------

 

Schedule 3.17
 
Indebtedness and Default
 
[***]
 


 
 
 



 
 

--------------------------------------------------------------------------------

 

Schedule 3.18
 
Equity Interest Rights
 
Stock options and restricted shares issued to directors and employees of the
Loan Parties pursuant to the 2003 Stock Incentive Plan, as amended.
 


 
 
 



 
 

--------------------------------------------------------------------------------

 

Schedule 3.23
 
Insurance
 
See Attached
 




Schedule of Customary Airline Insurance


[***]


 
 
 



 
 

--------------------------------------------------------------------------------

 

Schedule 6.8
 
Existing Restrictive Agreements
 


 
NONE
 






 
 
 



 
 

--------------------------------------------------------------------------------

 
